Exhibit 10.1
HOLLY ENERGY PARTNERS, L.P.
HOLLY ENERGY FINANCE CORP.
$150,000,000 8.25% Senior Notes due 2018
 
Purchase Agreement
March 5, 2010
New York, New York
UBS Securities LLC
     As representative of the several Initial Purchasers
     named in Schedule I hereto,
c/o UBS Securities LLC
299 Park Avenue
New York, New York 10171
Ladies and Gentlemen:
          Holly Energy Partners, L.P., a Delaware limited partnership (“Holly
Energy Partners” or the “Partnership”) and Holly Energy Finance Corp., a
Delaware corporation (“Finance Corp.” and, together with Holly Energy Partners,
the “Issuers”), and each of the other Guarantors (defined herein) agree with you
as follows:
          1. Issuance of Notes. The Issuers propose to issue and sell to UBS
Securities LLC (the “Representative”) and the other initial purchasers listed on
Schedule I hereto (together with the Representative, the “Initial Purchasers”)
$150,000,000 in aggregate principal amount of 8.25% Senior Notes due 2018 (the
“Original Notes”). The Issuers’ obligations under the Original Notes and the
Indenture (as defined below) will be, jointly and severally, unconditionally
guaranteed (the “Guarantees” and, together with the Original Notes, the
“Securities”), on a senior basis, by each of the Subsidiaries (as defined below)
listed on the signature pages hereto (each individually, a “Guarantor” and
collectively, the “Guarantors”). The Securities will be issued pursuant to an
indenture (the “Indenture”), to be dated as of the Closing Date (as defined
herein) by and among the Issuers, the Guarantors and U.S. Bank National
Association, as trustee (the “Trustee”).
          The Securities will be offered and sold to the Initial Purchasers
pursuant to an exemption from the registration requirements under the Securities
Act of 1933, as amended (the “Act”). The Issuers have prepared a preliminary
offering memorandum, dated as of March 3, 2010 (the “Preliminary Offering
Memorandum”), and a pricing supplement thereto dated the date hereof (the
“Pricing Supplement”). The Preliminary Offering Memorandum and the Pricing
Supplement are herein referred to as the “Pricing Disclosure Package.” Promptly
after the execution of this Purchase Agreement (this “Agreement”), the Issuers
will prepare a final offering memorandum dated the date hereof (the “Final
Offering Memorandum”). Unless stated to the contrary, any references herein to
the terms “Pricing Disclosure Package” and “Final Offering Memorandum” shall be
deemed to refer to and include any information filed under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), prior to the date hereof
and incorporated by reference therein, and any references herein to the terms
“amend”, “amendment” or “supplement” with respect to the Final Offering
Memorandum shall be deemed to refer to and include any information filed under
the Exchange Act subsequent to the date hereof that is incorporated by reference
therein. All references in this Agreement to financial statements and schedules

 



--------------------------------------------------------------------------------



 



and other information which is “contained,” “included” or “stated” (or other
references of like import) in the Pricing Disclosure Package (including the
Preliminary Offering Memorandum) or Final Offering Memorandum shall be deemed to
mean and include all such financial statements and schedules and other
information which are incorporated by reference in the Pricing Disclosure
Package or Final Offering Memorandum, as the case may be.
          The Initial Purchasers have advised the Issuers that the Initial
Purchasers intend, as soon as they deem practicable after this Agreement has
been executed and delivered, to resell (the “Exempt Resales”) the Securities in
private sales exempt from registration under the Act on the terms set forth in
the Pricing Disclosure Package, solely to (i) persons whom the Initial
Purchasers reasonably believe to be “qualified institutional buyers” (“QIBs”),
as defined in Rule 144A under the Act (“Rule 144A”), in accordance with
Rule 144A and (ii) other eligible purchasers pursuant to offers and sales that
occur outside the United States within the meaning of Regulation S under the Act
(“Regulation S”) in accordance with Regulation S (the persons specified in
clauses (i) and (ii), the “Eligible Purchasers”).
          Holders (including subsequent transferees) of the Securities will have
the registration rights under the registration rights agreement (the
“Registration Rights Agreement”), among the Issuers and the Initial Purchasers,
to be dated the Closing Date. Under the Registration Rights Agreement, the
Issuers will agree to use reasonable best efforts to file with the Securities
and Exchange Commission (the “Commission”) a registration statement under the
Act (the “Exchange Offer Registration Statement”) relating to a new issue of
debt securities (collectively with the Private Exchange Notes (as defined in the
Registration Rights Agreement), the “Exchange Notes” and, together with the
Original Notes, the “Notes”), guaranteed by the guarantors under the Indenture,
to be offered in exchange for the Original Notes and the Guarantees thereof (the
“Exchange Offer”) and issued under the Indenture or an indenture substantially
identical to the Indenture (except for the provisions relating to the transfer
restrictions and payment of Special Interest (as defined in the Registration
Rights Agreement)) no later than 400 days after the date of the initial issuance
of the Original Notes. Notwithstanding the foregoing, the Registration Rights
Agreement will provide that the Issuers and Guarantors will not be required to
consummate the Exchange Offer with respect to any Original Notes that are freely
tradable under Rule 144 under the Securities Act before the required date for
the consummation of such Exchange Offer if (i) on or before such date, the
Issuers have afforded the opportunity to the holders of such Original Notes to
have the restrictive legend on such Original Notes removed and (ii) the
unrestricted Original Notes would no longer bear a restricted CUSIP number. If
the Issuers fail to satisfy either their registration obligations under the
Registration Rights Agreement or if the Issuers fail to accomplish the items
described in clauses (i) and (ii) above, the Issuers will be required to pay
Special Interest (as defined in the Registration Rights Agreement) to the
holders of the Original Notes under certain circumstances.
          This Agreement, the Notes, the Guarantees, the Indenture and the
Registration Rights Agreement are hereinafter sometimes referred to collectively
as the “Note Documents.” The issuance and sale of the Securities is referred to
as the “Offering.”
          2. Agreements to Sell and Purchase. On the basis of the
representations, warranties and covenants contained in this Agreement, the
Issuers and Guarantors agree to issue and sell to the Initial Purchasers, and on
the basis of the representations, warranties and covenants contained in this
Agreement, and subject to the terms and conditions contained in this Agreement,
each of the Initial Purchasers, severally and not jointly, agrees to purchase
from the Issuers and Guarantors, the aggregate principal amount of the
Securities set forth opposite its name on Schedule I attached hereto. The
purchase price for the Securities shall be 98.375% of their principal amount.
          3. Delivery and Payment. Delivery of, and payment of the purchase
price for, the Securities shall be made at 10:00 A.M., New York time, on
March 10, 2010 (such date and time, the

2



--------------------------------------------------------------------------------



 



“Closing Date”) at the offices of Latham & Watkins LLP, 885 Third Avenue, New
York, New York 10022. The Closing Date and the location of delivery of and the
form of payment for the Securities may be varied by mutual agreement between the
Initial Purchasers and the Issuers.
          The Securities shall be delivered by the Issuers and Guarantors to the
Initial Purchasers (or as the Initial Purchasers direct) through the facilities
of The Depository Trust Company against payment by the Initial Purchasers of the
purchase price therefor by means of wire transfer of immediately available funds
to such account or accounts specified by the Partnership in accordance with
Section 8(k) on or prior to the Closing Date, or by such means as the parties
hereto shall agree prior to the Closing Date. The Securities shall be evidenced
by one or more certificates in global form registered in such names as the
Initial Purchasers may request upon at least one business day’s notice prior to
the Closing Date and having an aggregate principal amount corresponding to the
aggregate principal amount of the Securities.
          4. Agreements of the Issuers and Guarantors. Each of the Issuers and
Guarantors, jointly and severally, covenant and agree with the Initial
Purchasers as follows:
     (a) To furnish the Initial Purchasers and those persons identified by the
Initial Purchasers, without charge, as many copies of the Preliminary Offering
Memorandum, the Pricing Supplement, any Issuer Written Communication (as defined
below) and the Final Offering Memorandum, and any amendments or supplements
thereto, as the Initial Purchasers may reasonably request. The Issuers consent
to the use of the Preliminary Offering Memorandum, the Pricing Supplement and
the Final Offering Memorandum, and any amendments or supplements thereto, by the
Initial Purchasers in connection with Exempt Resales.
     (b) As promptly as practicable following the execution and delivery of this
Agreement and in any event not later than the second business day following the
date hereof, to prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. Not to
amend or supplement the Preliminary Offering Memorandum or the Pricing
Supplement. Not to amend or supplement the Final Offering Memorandum prior to
the Closing Date unless the Initial Purchasers shall previously have been
advised of such proposed amendment or supplement at least two business days
prior to the proposed use, and shall not have objected to such amendment or
supplement.
     (c) Subject to Section 4(q), if, prior to the later of (x) the Closing Date
and (y) the time that the Initial Purchasers have completed their distribution
of the Securities, any event shall occur that, in the judgment of the Issuers or
in the judgment of counsel to the Initial Purchasers, makes any statement of a
material fact in the Final Offering Memorandum, as then amended or supplemented,
untrue or that requires the making of any additions to or changes in the Final
Offering Memorandum in order to make the statements in the Final Offering
Memorandum, as then amended or supplemented, in the light of the circumstances
under which they are made, not misleading, or if it is necessary to amend or
supplement the Final Offering Memorandum to comply with all applicable laws, the
Issuers shall promptly notify the Initial Purchasers of such event and (subject
to Section 4(b)) prepare an appropriate amendment or supplement to the Final
Offering Memorandum so that (i) the statements in the Final Offering Memorandum,
as amended or supplemented, will not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances at the Closing Date and at
the time of sale of Securities, not misleading and (ii) the Final Offering
Memorandum will comply with applicable law.



3



--------------------------------------------------------------------------------



 



     (d) To qualify or register the Securities under the securities laws of such
jurisdictions as the Initial Purchasers may request and to continue such
qualification in effect so long as required for the Exempt Resales.
Notwithstanding the foregoing, no Issuer shall be required to qualify as a
foreign corporation in any jurisdiction in which it is not so qualified or to
execute a general consent to service of process in any such jurisdiction or
subject itself to taxation in excess of a nominal dollar amount in any such
jurisdiction where it is not then so subject.
     (e) To advise the Initial Purchasers promptly, and if requested by the
Initial Purchasers, to confirm such advice in writing, of the issuance by any
securities commission of any stop order suspending the qualification or
exemption from qualification of any of the Securities for offering or sale in
any jurisdiction, or the initiation of any proceeding for such purpose by any
securities commission or other regulatory authority. The Issuers shall use their
reasonable best efforts to prevent the issuance of any stop order or order
suspending the qualification or exemption of any of the Securities under any
securities laws, and if at any time any securities commission or other
regulatory authority shall issue an order suspending the qualification or
exemption of any of the Securities under any securities laws, the Issuers shall
use their reasonable best efforts to obtain the withdrawal or lifting of such
order at the earliest possible time.
     (f) Whether or not the transactions contemplated by this Agreement are
consummated, to pay all costs, expenses, fees and disbursements (including fees
and disbursements of counsel and accountants for the Issuers) incurred and
stamp, documentary or similar taxes incident to and in connection with: (i) the
preparation, printing and distribution of the Preliminary Offering Memorandum,
the Pricing Supplement, any Issuer Written Communication (as defined below) and
the Final Offering Memorandum and any amendments and supplements thereto,
(ii) all expenses (including travel expenses) of the Issuers and the Initial
Purchasers in connection with any meetings with prospective investors in the
Securities, (iii) the preparation, notarization (if necessary) and delivery of
the Note Documents and all other agreements, memoranda, correspondence and
documents prepared and delivered in connection with this Agreement and with the
Exempt Resales, (iv) the issuance, transfer and delivery of the Securities by
the Issuers and Guarantors to the Initial Purchasers, (v) the qualification or
registration of the Securities for offer and sale under the securities laws of
the several states of the United States or provinces of Canada (including,
without limitation, the cost of printing and mailing preliminary and final Blue
Sky or legal investment memoranda and fees and disbursements of counsel
(including local counsel) to the Initial Purchasers relating thereto), (vi) the
inclusion of the Securities in the book-entry system of The Depository Trust
Company (“DTC”), (vii) the rating of the Securities by rating agencies,
(viii) the fees and expenses of the Trustee and its counsel and (ix) the
performance by the Issuers and the Guarantors of their other obligations under
the Note Documents.
     (g) To use the proceeds from the sale of the Original Notes in the manner
described in the Preliminary Offering Memorandum under the caption “Use of
proceeds.”
     (h) To do and perform all things required to be done and performed under
this Agreement by them prior to or after the Closing Date and to satisfy all
conditions precedent on their part to the delivery of the Securities.
     (i) Not to, and not to permit any Subsidiary to, sell, offer for sale or
solicit offers to buy any security (as defined in the Act) that would be
integrated with the sale of the Securities in a manner that would require the
registration under the Act of the sale of the Securities to the Initial
Purchasers or any Eligible Purchasers.

4



--------------------------------------------------------------------------------



 



     (j) Not to, and to cause its affiliates (as defined in Rule 144 under the
Act) not to, resell any of the Securities that have been reacquired by any of
them.
     (k) Not to engage, not to allow any Subsidiary to engage, and to cause its
other affiliates and any person acting on their behalf (other than, in any case,
the Initial Purchasers and any of their affiliates, as to whom the Issuers and
the Guarantors make no covenant) not to engage, in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Act) in connection with any offer or sale of the Securities in the United
States.
     (l) Not to engage, not to allow any Subsidiary to engage, and to cause its
other affiliates and any person acting on their behalf (other than, in any case,
the Initial Purchasers and any of their affiliates, as to whom the Issuers and
the Guarantors make no covenant) not to engage, in any directed selling effort
with respect to the Securities, and to comply with the offering restrictions
requirement of Regulation S. Terms used in this paragraph have the meanings
given to them by Regulation S.
     (m) From and after the Closing Date, for so long as any of the Securities
remain outstanding and are “restricted securities” within the meaning of
Rule 144(a)(3) under the Act and during any period in which the Partnership is
not subject to Section 13 or 15(d) of the Exchange Act, to make available upon
request the information required by Rule 144A(d)(4) under the Act to (i) any
holder or beneficial owner of Securities in connection with any sale of such
Securities and (ii) any prospective purchaser of such Securities from any such
holder or beneficial owner designated by the holder or beneficial owner. The
Partnership will pay the expenses of preparing, printing and distributing such
documents.
     (n) To comply with their obligations under the Registration Rights
Agreement.
     (o) To comply with their obligations under the letter of representations to
DTC relating to the approval of the Securities by DTC for “book-entry” transfer
and to use their commercially reasonable efforts to obtain approval of the
Securities by DTC for “book-entry” transfer.
     (p) Prior to the Closing Date, to furnish without charge to the Initial
Purchasers, (i) as soon as they have been prepared by the Partnership, a copy of
any regularly prepared internal financial statements of the Partnership and the
Subsidiaries for any period subsequent to the period covered by the financial
statements appearing in the Pricing Disclosure Package, (ii) all other reports
and other communications (financial or otherwise) that the Partnership mails or
otherwise makes available to its security holders and (iii) such other
information as the Initial Purchasers shall reasonably request.
     (q) Not to, and not to permit any of its affiliates or anyone acting on its
or its affiliates’ behalf to (other than the Initial Purchasers and their
affiliates), distribute prior to the Closing Date any offering material in
connection with the offer and sale of the Securities other than the Preliminary
Offering Memorandum, the Pricing Supplement, any electronic roadshow and the
Final Offering Memorandum. Before making, preparing, using, authorizing,
approving or referring to any Issuer Written Communication (as defined below),
the Partnership will furnish to the Representative and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representative reasonably objects, or any amendment or supplement
thereto prepared in accordance with Section 4(b).

5



--------------------------------------------------------------------------------



 



     (r) During the period of two years after the Closing Date or, if earlier,
until such time as the Securities are no longer restricted securities (as
defined in Rule 144 under the Act), not to be or become a closed-end investment
company required to be registered, but not registered, under the Investment
Company Act of 1940.
     (s) In connection with the offering, until the Initial Purchasers shall
have notified the Issuers of the completion of the distribution of the
Securities, not to, and not to permit any of its affiliates (as such term is
defined in Rule 501(b) of Regulation D under the Act) to, either alone or with
one or more other persons, bid for or purchase for any account in which it or
any of its affiliates has a beneficial interest, for the purpose of creating
actual or apparent active trading in, or of raising the price of, the
Securities.
     (t) During the period from the date hereof through and including the date
that is 60 days after the date hereof, without prior written consent of the
Representative, offer, sell, contract to sell or otherwise dispose of any debt
securities issued or guaranteed by the Partnership or any Subsidiary and having
a tenor of more than one year.
          5. Representations and Warranties. (a) Each of the Issuers and
Guarantors, jointly and severally, represents and warrants to the Initial
Purchasers that, as of the date hereof and as of the Closing Date (references in
this Section 5 to the “Offering Memorandum” are to (x) the Pricing Disclosure
Package in the case of representations and warranties made as of the date hereof
and (y) the Final Offering Memorandum in the case of representations and
warranties made as of the Closing Date):
     (i) Neither the Pricing Disclosure Package, as of the date hereof or as of
the Closing Date, nor the Final Offering Memorandum, as of its date or (as
amended or supplemented in accordance with Section 4(b), if applicable) as of
the Closing Date, contains or represents any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that the Issuers and Guarantors make no
representation or warranty with respect to information relating to the Initial
Purchasers contained in or omitted from the Pricing Disclosure Package, the
Final Offering Memorandum or any amendment or supplement thereto in reliance
upon and in conformity with information furnished to the Issuers in writing by
or on behalf of any Initial Purchaser through the Representative expressly for
inclusion in the Pricing Disclosure Package, the Final Offering Memorandum or
amendment or supplement thereto, as the case may be. No order preventing the use
of the Preliminary Offering Memorandum, the Pricing Supplement or the Final
Offering Memorandum, or any amendment or supplement thereto, or any order
asserting that any of the transactions contemplated by this Agreement are
subject to the registration requirements of the Act, has been issued or, to the
knowledge of the Issuers, has been threatened.
     (ii) The Issuers (including their agents and representatives, other than
the Initial Purchasers in their capacity as such) have not prepared, made, used,
authorized, approved or referred to and will not prepare, make, use, authorize,
approve or refer to any written communication that constitutes an offer to sell
or solicitation of an offer to buy the Securities (each such communication by
the Issuers or their agents and representatives an “Issuer Written
Communication”) other than (i) the Pricing Disclosure Package, (ii) the Final
Offering Memorandum, (iii) the documents listed on Annex I hereto, including a
term sheet substantially in the form of Exhibit A hereto and (iv) any electronic
road show or other written communications, in each case used in accordance with
Section 4(q). Each such Issuer Written Communication, when taken together with
the Pricing Disclosure Package as of the date hereof, did not, and at the
Closing Date will not, contain any untrue statement of a material fact or omit

6



--------------------------------------------------------------------------------



 



to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
     The documents incorporated by reference in the Offering Memorandum at the
time they were or hereafter are filed with the Commission complied and will
comply in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission thereunder (the “Exchange Act
Regulations”).
     (iii) There are no securities of the Issuers or Guarantors that are listed
on a national securities exchange registered under Section 6 of the Exchange Act
or that are quoted in a United States automated interdealer quotation system of
the same class within the meaning of Rule 144A as the Securities.
     (iv) The capitalization of the Issuers as of the Closing Date will be as
set forth in the as adjusted column under the heading “Capitalization” in the
Offering Memorandum. Attached as Schedule II is a true and complete list of each
entity in which the Partnership has a direct or indirect majority equity or
voting interest (each a “Subsidiary” and, together, the “Subsidiaries”), their
jurisdictions of organization, name of equityholder(s) and percentage held by
each equityholder. All of the issued and outstanding equity interests of each
Subsidiary have been duly and validly authorized and issued, are fully paid (to
the extent required by such Subsidiary’s limited liability company or
partnership agreement) and (except (i) as such nonassessability may be affected
by the Delaware LLC Act or the DRULPA and (ii) with respect to any general
partner interests) nonassessable, were not issued in violation of any preemptive
or similar right and, except as set forth in the Offering Memorandum, are owned,
directly or indirectly through Subsidiaries, by the Issuers free and clear of
all liens (other than transfer restrictions imposed by the Act, the securities
or Blue Sky laws of certain jurisdictions and security interests granted
pursuant to the Amended and Restated Credit Agreement, dated as of August 27,
2007, as amended by the Agreement and Amendment No. 1 to Amended and Restated
Credit Agreement, dated as of February 25, 2008 and Amendment No. 2 to Amended
and Restated Credit Agreement, dated as of September 8, 2008 (as so amended, the
“Credit Agreement”), each among the Holly Energy Partners—Operating, L.P., a
Delaware limited partnership (the “Operating Partnership”), the Subsidiaries
party thereto as guarantors and the financial institutions party thereto).
Except as set forth in the Offering Memorandum, there are no outstanding
options, warrants or other rights to acquire or purchase, or instruments
convertible into or exchangeable for, any equity interests of the Issuers, or
any of the Subsidiaries.
     (v) Neither the Issuers nor any of the Subsidiaries (as defined below) has
sustained since the date of the latest audited financial statements included or
incorporated by reference in the Offering Memorandum any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the Offering Memorandum; and, since the respective dates as of
which information is given in the Offering Memorandum, there has not been any
change in the capital stock or long-term debt of the Partnership or any of its
Subsidiaries or any material adverse change, or any development that would
reasonably be expected to result in a material adverse change, in or affecting
the general affairs, management, financial position, partners’ or stockholders’
equity or results of operations, properties or prospects of the Issuers and the
Subsidiaries, taken as a whole, otherwise than as set forth or contemplated in
the Offering Memorandum.



7



--------------------------------------------------------------------------------



 



     (vi) The Issuers and the Subsidiaries, as the case may be, have good and
indefeasible title to all real property and good title to all personal property
described in the Offering Memorandum as owned by the Operating Partnership and
the Subsidiaries, as the case may be, free and clear of all (A) liens and
security interests or (B) other claims and other encumbrances (other than liens
or security interests) except as set forth in the Offering Memorandum.
     (vii) HEP Logistics Holdings, L.P., a Delaware limited partnership (the
“General Partner”), (A) has been duly formed and is validly existing and in good
standing as a limited partnership under the laws of the State of Delaware;
(B) has all requisite partnership power and authority necessary to own its
property and carry on its business as now being conducted; and (C) is qualified
to do business and is in good standing in all jurisdictions in which the nature
of the business conducted by it or its ownership of property makes such
qualification necessary, except where the failure to be so qualified and be in
good standing, individually or in the aggregate, would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect. A
“Material Adverse Effect” means a material adverse effect on the business,
condition (financial or other), results of operations, properties or prospects
of the Issuers and the Subsidiaries, taken as a whole. At the date hereof and at
the Closing Date, the General Partner will be the sole general partner of the
Partnership.
     (viii) Holly Logistic Services, L.L.C., a Delaware limited liability
company (“GP L.L.C.”), (A) has been duly formed and is validly existing and in
good standing as a limited liability company under the laws of the State of
Delaware; (B) has all requisite limited liability company power and authority
necessary to own its property and carry on its business as now being conducted;
and (C) is qualified to do business and is in good standing in all jurisdictions
in which the nature of the business conducted by it or its ownership of property
makes such qualification necessary, except where the failure to be so qualified
and be in good standing, individually or in the aggregate, would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect. At the date hereof and at the Closing Date, GP L.L.C. will be the sole
general partner of General Partner.
     (ix) The issued and outstanding limited partner interests of the
Partnership consist of the common units and incentive distribution rights as set
forth in the Offering Memorandum. All of the Partnership’s outstanding common
units and incentive distribution rights and the limited partner interests
represented thereby have been duly authorized and validly issued in accordance
with the Partnership’s First Amended and Restated Agreement of Limited
Partnership dated as of July 13, 2004, as amended (the “Partnership Agreement”),
and are fully paid (to the extent required under the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by
Sections 17-607 and 17-804 of the Delaware Revised Uniform Limited Partnership
Act (the “DRULPA”) and as otherwise described in the Offering Memorandum).
     (x) The Partnership owns 100% of the issued and outstanding shares of
capital stock of Finance Corp.; such capital stock has been duly authorized and
validly issued in accordance with the certificate of incorporation and by-laws
of Finance Corp., as amended to date (the “Finance Corp. Organizational
Documents”), and is fully paid and nonassessable, were not issued in violation
of any preemptive or similar right and, except as set forth in the Offering
Memorandum, are owned by the Partnership free and clear of all liens (other than
transfer restrictions imposed by the Act and the securities or Blue Sky laws of
certain jurisdictions).
     (xi) All of the issued and outstanding partnership interests of the General
Partner have been duly authorized and validly issued and are fully paid (to the
extent required under the General Partner’s partnership agreement) and the
limited partner interests in the General Partner

8



--------------------------------------------------------------------------------



 



are nonassessable (except as such nonassessability may be affected by
Sections 17-607 and 17-804 of the DRULPA and as otherwise described in the
Offering Memorandum).
     (xii) All of the issued and outstanding membership interests of GP L.L.C.
have been duly authorized and validly issued, are fully paid (to the extent
required under the limited liability company agreement of GP L.L.C.) and
nonassessable (except as such nonassessability may be affected by
Sections 18-607 and 17-804 of the Delaware Limited Liability Act (the “Delaware
LLC Act”) and as otherwise described in the Offering Memorandum).
     (xiii) Each of the Issuers and each Subsidiary (A) is a corporation,
limited liability company, partnership or other entity duly organized and
validly existing under the laws of the jurisdiction of its organization; (B) has
all requisite corporate, limited liability company, partnership, or other power
and authority necessary to own its property and carry on its business as now
being conducted and proposed to be conducted in the future as described in the
Offering Memorandum; and (C) is qualified to do business and is in good standing
in all jurisdictions in which the nature of the business conducted by it or its
ownership of property makes such qualification necessary, in each case in all
material respects as described in the Offering Memorandum, except where the
failure to be so qualified and be in good standing, individually or in the
aggregate, would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
     (xiv) Other than as set forth on Schedule II, none of the Issuers, the
Guarantors or the Subsidiaries own, and at the Closing Date, none will own,
directly or indirectly, any equity or long-term debt securities of any
corporation, partnership, limited liability company, joint venture, association
or other entity. The General Partner, HEP Logistics GP, L.L.C. (“OLP GP”) and GP
L.L.C. do not own, and at the Closing Date will not own, directly or indirectly,
any equity or long-term debt securities of any corporation, partnership, limited
liability company, joint venture, association or other entity other than their
respective partnership interests in the Partnership, the Operating Partnership
and the General Partner.
     (xv) Each Issuer and each Guarantor has all requisite corporate,
partnership or limited liability company power and authority to execute, deliver
and perform all of its obligations under the Note Documents to which it is a
party and to consummate the transactions contemplated hereby, and to issue, sell
and deliver the Notes and perform its obligations under the Note Documents, as
applicable. At the Closing Date, all corporate, partnership and limited
liability company action, as the case may be, required to be taken by the
Partnership, Finance Corp., the General Partner, GP LLC, the Operating
Partnership, OLP GP or the Subsidiaries or any of their stockholders, members or
partners for the authorization, issuance, sale and delivery of the Securities
and the consummation of the transactions contemplated hereby, shall have been
validly taken.
     (xvi) This Agreement has been duly and validly authorized, executed and
delivered by each Issuer, the General Partner, GP LLC and each Guarantor
     (xvii) The Indenture has been duly and validly authorized by each Issuer
and each Guarantor and, when duly executed and delivered by the Issuers and each
Guarantor (assuming the due authorization, execution and delivery thereof by the
Trustee), will be a legally binding and valid obligation of each such Issuer and
Guarantor, enforceable against it in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity and the
discretion of the court

9



--------------------------------------------------------------------------------



 



before which any proceeding therefor may be brought (the “Bankruptcy
Exceptions”). The Indenture, when executed and delivered, will conform in all
material respects to the description thereof in the Offering Memorandum.
     (xviii) The Notes have been duly and validly authorized for issuance and
sale to the Initial Purchasers by the Issuers, and when duly issued,
authenticated, executed and delivered by the Issuers against payment therefor by
the Initial Purchasers in accordance with the terms of this Agreement and the
Indenture, the Notes will be legally binding and valid obligations of the
Issuers, entitled to the benefits of the Indenture and enforceable against the
Issuers in accordance with their terms, except as the enforcement thereof may be
limited by the Bankruptcy Exceptions. The Notes, when issued, authenticated,
executed and delivered, will conform in all material respects to the description
thereof in the Offering Memorandum. The Exchange Notes have been, or on or
before the Closing Date will be, duly and validly authorized for issuance by the
Issuers, and when issued, authenticated and delivered by the Issuers in
accordance with the terms of the Registration Rights Agreement, the Exchange
Offer and the Indenture, the Exchange Notes will be legally binding and valid
obligations of the Issuers, entitled to the benefits of the Indenture and
enforceable against the Issuers in accordance with their terms, except as the
enforcement thereof may be limited by the Bankruptcy Exceptions.
     (xix) The Guarantees have been duly and validly authorized by each of the
Guarantors and, when the Notes are duly issued, authenticated by the Trustee and
executed and delivered by the Issuers against payment by the Initial Purchasers
in accordance with the terms of this Agreement and the Indenture, will be
legally binding and valid obligations of the Guarantors, enforceable against
each of them in accordance with their terms, except that enforceability thereof
may be limited by the Bankruptcy Exceptions. The Guarantees, when issued will
conform in all material respects to the description thereof in the Offering
Memorandum. The guarantees of the Exchange Notes have been duly and validly
authorized by each of the Guarantors and, when the Exchange Notes are issued,
authenticated by the Trustee and delivered in accordance with the terms of the
Registration Rights Agreement, the Exchange Offer and the Indenture, will be
legally binding and valid obligations of the Guarantors, enforceable against
each of them in accordance with their terms, except that enforceability thereof
may be limited by the Bankruptcy Exceptions
     (xx) The Registration Rights Agreement has been duly and validly authorized
by each Issuer and each Guarantor and, when duly executed and delivered by the
Issuers and the Guarantors (assuming the due authorization, execution and
delivery thereof by the Initial Purchasers), will constitute a valid and legally
binding obligation of each such Issuer, enforceable against it in accordance
with its terms, except that (A) the enforcement thereof may be limited by the
Bankruptcy Exceptions and (B) any rights to indemnity or contribution thereunder
may be limited by federal and state securities laws and public policy
considerations. The Registration Rights Agreement, when executed and delivered,
will conform in all material respects to the description thereof in the Offering
Memorandum.
     (xxi) Neither Issuer nor any Subsidiary is in (A) violation of its
certificate or agreement of limited partnership, limited liability company
agreement, certificate or articles of incorporation or bylaws or other
organizational documents, (B) violation of any law, statute, ordinance,
administrative or governmental rule or regulation applicable to it or of any
decree of any court or governmental agency or body having jurisdiction over it
or (C) breach, default (or an event which, with notice or lapse of time or both,
would constitute such default) or violation in performance of any obligation,
agreement, covenant or condition contained in any bond, debenture, note or any
other evidence of indebtedness or in any agreement, indenture, lease or other
instrument to which it is a party or by which it or any of its properties may be
bound, which

10



--------------------------------------------------------------------------------



 



breach, default or violation, in the case of clauses (B) or (C), would, if
continued, reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Issuers, no third party to any indenture, mortgage, deed of
trust, loan agreement or other agreement to which either Issuer or any
Subsidiary is a party or by which any of them is bound or to which any of their
properties is subject, is in default under any such agreement, which breach,
default or violation would, if continued, reasonably be expected to have a
Material Adverse Effect.
     (xxii) The execution, delivery and performance of the Note Documents and
the consummation of the transactions contemplated thereby do not and will not
(A) violate the certificate of limited partnership, agreement of limited
partnership, certificate of formation, limited liability company agreement,
certificate or articles of incorporation, or bylaws of the Issuers or any
Subsidiary, (B) conflict with or constitute a breach of or a default under (or
an event that with notice or the lapse of time, or both, would constitute a
default), any indenture, mortgage, deed of trust, loan agreement, lease or other
agreement or instrument to which either Issuer or any Subsidiary is a party or
by which any of them or any of their respective properties may be bound,
(C) violate any statute, law or regulation or any order, judgment, decree or
injunction of any court or governmental agency or body having authority over
either Issuer or any Subsidiary or any of their properties in a proceeding to
which any of them or their property is a party or (D) result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of
either Issuer or any Subsidiary, which conflicts, breaches, violations or
defaults, in the case of clauses (B), (C) or (D), would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
     (xxiii) No consent, approval, authorization, order, registration, filing or
qualification of or with any court, governmental agency or body is required for
the offering, issuance and sale by the Issuers of the Notes, the issuance of the
Guarantees by the Guarantors, the execution, delivery and performance of this
Agreement and the other Note Documents by the Issuers and the Guarantors, or the
consummation by the Issuers and the Guarantors of the transactions contemplated
hereby or thereby, except (i) for such consents, approvals and similar
authorizations required under the Registration Rights Agreement, the Securities
Act, the Exchange Act and state securities or “Blue Sky” laws and (ii) for such
consents which, if not obtained would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     (xxiv) The public accountants whose reports appear or are incorporated by
reference in the Offering Memorandum are independent public accountants with
respect to the Issuers within the meaning of Rule 101 of the Code of
Professional Conduct of the American Institute of Certified Public Accountants.
The historical financial statements (including the notes thereto) included or
incorporated by reference in the Offering Memorandum present fairly in all
material respects the consolidated combined financial position, results of
operations, cash flows and changes in partner’s equity of the entities to which
they relate at the respective dates and for the respective periods indicated.
All such financial statements have been prepared in accordance with generally
accepted accounting principles in the United States (“GAAP”) applied on a
consistent basis throughout the periods presented (except as disclosed therein)
and in compliance with Regulation S-X (“Regulation S-X”) under the Exchange Act.
The financial information set forth under the captions “Summary — Summary
historical financial and operating data” and “Selected historical financial and
operating data” included in or incorporated by reference in the Offering
Memorandum have been prepared on a basis consistent with that of the audited and
unaudited financial statements
     (xxv) Since the date as of which information is given in the Offering
Memorandum, except as set forth or contemplated in the Offering Memorandum,
(A) neither either Issuer nor

11



--------------------------------------------------------------------------------



 



any Subsidiary has (1) incurred any liabilities or obligations, direct or
contingent, that, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect, or (2) entered into any material transaction
not in the ordinary course of business and (B) other than regular quarterly
distributions in an amount not to exceed $0.805 per unit, there has been no
dividend or distribution of any kind declared, paid or made by the Partnership
on any of its equity interests.
     (xxvi) The assumptions used in the preparation of the adjusted financial
information included in the Offering Memorandum (including “consolidated EBITDA
from continuing operations,” “distributable cash flow” and “LTM covenant
EBITDA”) are reasonable, and the adjustments used therein are appropriate to
give effect to the transactions or circumstances referred to therein.
     (xxvii) The statistical and market-related data and forward-looking
statements (within the meaning of Section 27A of the Act and Section 21E of the
Exchange Act) included in the Offering Memorandum are based on or derived from
sources that the Issuers believe to be reliable and accurate in all material
respects and represent their good faith estimates that are made on the basis of
data derived from such sources. The Issuers have obtained the written consent to
the use of such data from such sources to the extent required or as would be
required if the offering of the Securities was being registered pursuant to the
rules and regulations of the Commission.
     (xxviii) As of the date hereof and as of the Closing Date, immediately
prior to and immediately following the consummation of the Offering, the
Partnership and its Subsidiaries, taken as a whole, are and will be Solvent. As
used herein, “Solvent” shall mean, for any person on a particular date, that on
such date (A) the fair value of the property of such person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such person, (B) the present fair salable value of the assets of
such person is not less than the amount that will be required to pay the
probable liability of such person on its debts as they become absolute and
matured, (C) such person does not intend to, and does not believe that it will,
incur debts and liabilities beyond such person’s ability to pay as such debts
and liabilities mature, (D) such person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such person’s property would constitute an unreasonably small capital and
(E) such person is able to pay its debts as they become due and payable.
     (xxix) No Subsidiary of the Partnership is currently prohibited, directly
or indirectly, from paying any dividends to the Partnership, from making any
other distribution on such Subsidiary’s capital stock, from repaying to the
Partnership any loans or advances to such Subsidiary from the Partnership or
from transferring any of such Subsidiary’s property or assets to the Partnership
or any other Subsidiary of the Partnership, except as described in or
contemplated in the Offering Memorandum.
     (xxx) Except as set forth in the Offering Memorandum, there are no legal or
governmental proceedings pending to which either Issuer or any Subsidiary is a
party or of which any property of either Issuer or any Subsidiary is the subject
which, if determined adversely to either Issuer or any Subsidiary, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect and, to the best of the Issuers’ knowledge, no such proceedings are
threatened.
     (xxxi) No labor dispute with the employees of the Issuers or any Subsidiary
exists or, to the knowledge of the Issuers, is imminent that is reasonably
likely to result in a Material Adverse Effect.



12



--------------------------------------------------------------------------------



 



     (xxxii) Except as disclosed in the Offering Memorandum, the Partnership and
its Subsidiaries (A) are in compliance with any and all applicable foreign,
federal, state and local laws and regulations relating to the protection of
human health and safety and the environment or imposing liability or standards
of conduct, including the transport of, concerning any Hazardous Material (as
defined below) (“Environmental Laws”), (B) have received, and maintain in full
force and effect, all Permits (as defined below) required of them under
applicable Environmental Laws to conduct their respective businesses, (C) are in
compliance with the terms and conditions of any such Permits, (D) to the
knowledge of the Partnership, do not have any liability in connection with
either noncompliance with Environmental Laws or with the release into the
environment of any hazardous Materials and (E) are not subject to any pending
or, to the knowledge of the Partnership, threatened claim or other legal
proceeding under any Environmental Laws, except where such noncompliance with
the Environmental Laws, failure to receive required Permits, failure to comply
with the terms and conditions of such Permits or liability in connection with
such noncompliance, releases, claims or legal proceedings, would not reasonably
be expected to, individually or in the aggregate, have a Material Adverse
Effect. The term “Hazardous Material” means (A) any “hazardous substance” as
defined in the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, (B) any “hazardous waste” as defined in the Resource
Conservation and Recovery Act, as amended, (C) any petroleum or petroleum
product, (D) any polychlorinated biphenyl and (E) any pollutant or contaminant
or hazardous, dangerous or toxic chemical, material, waste or substance
regulated under or within the meaning of any other Environmental Law.
     (xxxiii) Each of the Issuers and the Subsidiaries have such permits,
consents, licenses, franchises, certificates and authorizations of governmental
or regulatory authority (“Permits”) as are necessary to own its properties and
to conduct its business in the manner described in the Offering Memorandum,
subject to such qualifications as may be set forth in the Offering Memorandum
and except for such Permits which, if not obtained, would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect; each
of the Issuers and the Subsidiaries have fulfilled and performed all its
material obligations with respect to such Permits which are due to have been
fulfilled and performed and no event has occurred which allows, or after notice
or lapse of time would allow, revocation or termination thereof or results in
any impairment of the rights of the holder of any such Permit, except for such
revocations, terminations and impairments that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, subject in
each case to such qualifications as may be set forth in the Offering Memorandum;
and except as described in the Offering Memorandum, none of the Permits contain
any restriction that is materially burdensome to the Issuers and the
Subsidiaries, taken as a whole.
     (xxxiv) The Partnership and the Subsidiaries have such consents, easements,
rights-of-way, permits or licenses from each person (collectively,
“rights-of-way”) as are necessary to conduct its business in the manner
described, and subject to the limitations contained, in the Offering Memorandum,
except for (A) qualifications, reservations and encumbrances which would not
reasonably be expected to have a Material Adverse Effect upon the ability of the
Issuers and the Subsidiaries, taken as a whole, to conduct their businesses in
all material respects as currently conducted and as contemplated by the Offering
Memorandum to be conducted and (B) such rights-of-way that, if not obtained,
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect upon the ability of the Issuers and the Subsidiaries,
taken as a whole, to conduct their businesses in all material respects as
currently conducted and as contemplated by the Offering Memorandum to be
conducted; other than as set forth, and subject to the limitations contained, in
the Offering Memorandum, each of the Issuers and the Subsidiaries has fulfilled
and performed all its material obligations with respect to such

13



--------------------------------------------------------------------------------



 



rights-of-way and no event has occurred that allows, or after notice or lapse of
time would allow, revocation or termination thereof or would result in any
impairment of the rights of the holder of any such rights-of-way, except for
such revocations, terminations and impairments that would not have a Material
Adverse Effect upon the ability of the Issuers and the Subsidiaries, taken as a
whole, to conduct their businesses in all material respects as currently
conducted and as contemplated by the Offering Memorandum to be conducted; and,
except as described in the Offering Memorandum, none of such rights-of-way
contains any restriction that is materially burdensome to the Issuers and the
Subsidiaries, taken as a whole.
     (xxxv) The Issuers and the Subsidiaries have filed (or have obtained
extensions with respect to) all federal, state and foreign income and franchise
tax returns required to be filed through the date hereof, which returns are
complete and correct in all material respects, and have timely paid all taxes
shown to be due pursuant to such returns, other than those (A) which, if not
paid, would not reasonably be expected to have a Material Adverse Effect or
(B) which are being contested in good faith and for which adequate reserves have
been established in accordance with generally accepted accounting principles.
     (xxxvi) Except as described in the Offering Memorandum, neither either
Issuer nor any Subsidiary has any liability for, or knowledge of any existing
circumstances that could reasonably be expected to result in, any prohibited
transaction (within the meaning of Section 406 of ERISA), any accumulated
funding deficiency (within the meaning of Section 304 of ERISA or Section 431 of
the Internal Revenue Code), any unpaid minimum required contribution under
Sections 302 and 303 of ERISA or Sections 412 and 430 of the Code, or any tax
resulting from failure to pay any such minimum required contributions under
Section 4971 of the Code, or any complete or partial withdrawal liability with
respect to any pension, profit sharing or other plan which is subject to ERISA,
to either Issuer nor any Subsidiary makes or has ever been required to make any
contributions or has any liability whether absolute or contingent (the “Plans”).
With respect to the Plans, each Issuer and each Subsidiary is in compliance in
all material respects with all applicable provisions of ERISA and the Code and
no Plans are currently, or to either Issuer or any Subsidiary’s knowledge will
be, at-risk (within the meaning of Section 303 of ERISA) or in endangered or
critical status (within the meaning of Section 305 of ERISA).
     (xxxvii) None of the Issuers or the Guarantors is, nor, after giving effect
to the Offering and the application of the proceeds thereof, will be an
“investment company” or a company “controlled by” an “investment company” as
such terms are defined in the Investment Company Act of 1940, as amended.
     (xxxviii) Since the date of the latest audited financial statements
included or incorporated by reference in the Offering Memorandum, there has been
no change in the Partnership’s internal control over financial reporting that
has materially affected, or is reasonably likely to materially affect, the
Partnership’s internal control over financial reporting.
     (xxxix) Except as described in the section entitled “Plan of Distribution”
in the Offering Memorandum, there are no contracts, agreements or understandings
between either Issuer or any Subsidiary and any other person other than the
Initial Purchasers pursuant to this Agreement that would give rise to a valid
claim against either Issuer, any Subsidiary or any of the Initial Purchasers for
a brokerage commission, finder’s fee or like payment in connection with the
issuance, purchase and sale of the Securities.
     (xl) Each Note Document conforms in all material respects to the
description thereof contained in the Offering Memorandum.



14



--------------------------------------------------------------------------------



 



     (xli) The statements in the Preliminary Offering Memorandum and the Final
Offering Memorandum under the headings “Certain Material United States federal
tax considerations”, “Plan of Distribution,” “Description of notes” and “Legal
matters” fairly summarize the matters therein described in all material
respects.
     (xlii) The Issuers and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that:
(A) transactions are executed in accordance with management’s general or
specific authorizations; (B) transactions are recorded as necessary to permit
preparation of their financial statements in conformity with GAAP and to
maintain accountability for assets; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; and (D) the
recorded accountability for their assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
     (xliii) The Partnership has established and maintains disclosure controls
and procedures (as such term is defined in Rules 13a-15 and 15d-14 under the
Exchange Act), including internal controls over financial reporting of the
certain logistics and storage assets acquired by the Partnership from an
affiliate of Sinclair Oil Company which are included in the latest audited
financial statements included or incorporated by reference in the Offering
Memorandum; such disclosure controls and procedures are designed to ensure that
material information relating to the Partnership and the Subsidiaries is made
known to the Partnership’s principal executive officer and principal financial
officer of the Partnership by others within the Partnership or any Subsidiary,
and such disclosure controls and procedures are reasonably effective to perform
the functions for which they were established subject to the limitations of any
such control system; the Partnership’s auditors and the audit committee of the
board of directors of GP LLC have been advised of: (A) any significant
deficiencies in the design or operation of internal controls which could
adversely affect the Partnership’s ability to record, process, summarize, and
report financial data; and (B) any fraud, whether or not material, that involves
management or other employees who have a role in the Partnership’s internal
controls; and since the date of the most recent evaluation of such disclosure
controls and procedures, there have been no significant changes in internal
controls or in other factors that could significantly affect internal controls,
including any corrective actions with regard to significant deficiencies and
material weaknesses. Since the date of the latest audited financial statements
included or incorporated by reference in the Offering Memorandum, there has been
no change in the Partnership’s internal control over financial reporting that
has materially affected, or is reasonably likely to materially affect, the
Partnership’s internal control over financial reporting.
     (xliv) None of the Issuers, the Guarantors or any of their affiliates (as
defined in Rule 501(b) of Regulation D under the Act) has, directly or through
any person acting on its or their behalf (other than any Initial Purchaser, as
to which no representation is made), (A) taken, directly or indirectly, any
action designed to, or that might reasonably be expected to, cause or result in
stabilization or manipulation of the price of any security of any Issuer to
facilitate the sale or resale of the Securities, (B) sold, bid for, purchased or
paid any person any compensation for soliciting purchases of the Securities in a
manner that would require registration of the Securities under the Act or paid
or agreed to pay to any person any compensation for soliciting another to
purchase any other securities of any Issuer in a manner that would require
registration of the Securities under the Act, (C) sold, offered for sale,
contracted to sell, pledged, solicited offers to buy or otherwise disposed of or
negotiated in respect of any security (as defined in the Act) that is currently
or will be integrated with the sale of the Securities in a manner that would
require the registration of the Securities under the Act or (D) engaged in any
directed selling

15



--------------------------------------------------------------------------------



 



effort (as defined by Regulation S) with respect to the Securities, and each of
them has complied with the offering restrictions requirement of Regulation S.
     (xlv) No form of general solicitation or general advertising (prohibited by
the Act in connection with offers or sales such as the Exempt Resales) was used
by the Issuers or any person acting on its behalf (other than any Initial
Purchaser, as to which no representation is made) in connection with the offer
and sale of any of the Securities or in connection with Exempt Resales,
including, but not limited to, articles, notices or other communications
published in any newspaper, magazine or similar medium or broadcast over
television or radio or the Internet, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising within the
meaning of Regulation D under the Act. Neither the Issuers nor any of its
affiliates has entered into, or will enter into, any contractual arrangement
with respect to the distribution of the Securities except for this Agreement.
     (xlvi) Neither the issuance, sale and delivery of the Securities nor the
application of the proceeds thereof by the Issuers as described in the Offering
Memorandum will violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board of Governors.
     (xlvii) There is and has been no failure on the part of the Issuers and any
of the Issuers’ directors or officers, in their capacities as such, to comply
with any provision of the Sarbanes Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes Oxley Act”),
including Section 402 related to loans and Sections 302 and 906 related to
certifications.
     (xlviii) The Issuers and the Subsidiaries maintain, or are entitled to the
benefits of, insurance in such amounts and covering such risks as the Issuers
reasonably believe is adequate for the conduct of the business of the Issuers
and the Subsidiaries. None of the Issuers or the Subsidiaries has received
notice from any insurer or agent of such insurer that substantial capital
improvements or other expenditures will have to be made in order to continue
such insurance, and all such insurance is outstanding and duly in force on the
date hereof and will be outstanding and duly in force at the Closing Date.
     (xlix) The Partnership will be treated as a partnership for U.S. federal
income tax purposes.
          Each certificate signed by any officer of either Issuer or any
Guarantor and delivered to the Initial Purchasers or counsel for the Initial
Purchasers pursuant to, or in connection with, this Agreement shall be deemed to
be a representation and warranty by the Issuers and Guarantors to the Initial
Purchasers as to the matters covered by such certificate.
          The Issuers acknowledge that the Initial Purchasers and, for purposes
of the opinions to be delivered to the Initial Purchasers pursuant to Section 8
of this Agreement, counsel to the Partnership and counsel to the Initial
Purchasers will rely upon the accuracy and truth of the foregoing
representations and the Issuers hereby consent to such reliance.
          (b) Each Initial Purchaser represents that it is a QIB and
acknowledges that it is purchasing the Securities pursuant to a private sale
exemption from registration under the Act, and that the Securities have not been
registered under the Act and may not be offered or sold within the United States
or to, or for the account or benefit of, U.S. persons except pursuant to an
exemption from the

16



--------------------------------------------------------------------------------



 



registration requirements of the Act. Each Initial Purchaser, severally and not
jointly, represents, warrants and covenants to the Issuers and Guarantors that:
     (i) Neither it, nor any person acting on its behalf, has or will solicit
offers for, or offer or sell, the Securities by any form of general solicitation
or general advertising (as those terms are used in Regulation D under the Act)
or in any manner involving a public offering within the meaning of Section 4(2)
of the Act, and it has and will solicit offers for the Securities only from, and
will offer and sell the Securities only to, (1) persons whom such Initial
Purchaser reasonably believes to be QIBs or, if any such person is buying for
one or more institutional accounts for which such person is acting as fiduciary
or agent, only when such person has represented to such Initial Purchaser that
each such account is a QIB to whom notice has been given that such sale or
delivery is being made in reliance on Rule 144A, and, in each case, in reliance
on the exemption from the registration requirements of the Act pursuant to
Rule 144A, or (2) persons other than U.S. persons outside the United States in
reliance on, and in compliance with, the exemption from the registration
requirements of the Act provided by Regulation S.
     (ii) With respect to offers and sales outside the United States, such
Initial Purchaser has offered the Securities and will offer and sell the
Securities (1) as part of its distribution at any time and (2) otherwise until
40 days after the later of the commencement of the offering of the Securities
and the Closing Date, only in accordance with Rule 903 of Regulation S or
another exemption from the registration requirements of the Act. Accordingly,
neither such Initial Purchasers nor any person acting on their behalf has
engaged or will engage in any directed selling efforts (within the meaning of
Regulation S) with respect to the Securities, and any such persons have complied
and will comply with the offering restrictions requirements of Regulation S.
Terms used in this Section 5(b)(ii) have the meanings given to them by
Regulation S.
Each Initial Purchaser severally agrees that, at or prior to confirmation of a
sale of Securities pursuant to Regulation S it will have sent to each
distributor, dealer or person receiving a selling concession, fee or other
remuneration that purchases Securities from it or through it during the
restricted period a confirmation or notice to substantially the following
effect:
     “The Securities covered hereby have not been registered under the United
States Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to or for the account or benefit of,
U.S. persons (i) as part of their distribution at any time and (ii) otherwise
until forty days after the later of the date upon which the offering of the
Securities commenced and the date of closing, except in either case in
accordance with Regulation S or Rule 144A under the Securities Act. Terms used
above have the meaning given to them by Regulation S.”
          The Initial Purchasers understand that the Issuers and Guarantors and,
for purposes of the opinions to be delivered to them pursuant to Section 8
hereof, counsel to the Issuers and Guarantors and counsel to the Initial
Purchasers will rely upon the accuracy and truth of the foregoing
representations, and each Initial Purchaser hereby consents to such reliance.
          6. Indemnification. (a) The Issuers and Guarantors, jointly and
severally, agree to indemnify and hold harmless the Initial Purchasers, each
person, if any, who controls any Initial Purchaser within the meaning of
Section 15 of the Act or Section 20(a) of the Exchange Act, the agents,

17



--------------------------------------------------------------------------------



 



employees, officers and directors of any Initial Purchaser and the agents,
employees, officers and directors of any such controlling person from and
against any and all losses, liabilities, claims, damages and expenses whatsoever
(including, but not limited, to reasonable attorneys’ fees and any and all
reasonable expenses whatsoever incurred in investigating, preparing or defending
against any litigation, commenced or threatened, or any claim whatsoever, and
any and all reasonable amounts paid in settlement of any claim or litigation)
(collectively, “Losses”) to which they or any of them may become subject under
the Act, the Exchange Act or otherwise insofar as such Losses (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in the Pricing Disclosure Package,
any Issuer Written Communication (including, but not limited to, any electronic
roadshow), the Final Offering Memorandum, or in any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that none of the Issuers and Guarantors will be liable in any such case to the
extent, but only to the extent, that any such Loss arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission relating to an Initial Purchaser made therein in reliance upon
and in conformity with written information furnished to the Partnership by or on
behalf of such Initial Purchaser through the Representative expressly for use
therein. This indemnity agreement will be in addition to any liability that the
Issuers and Guarantors may otherwise have, including, but not limited to,
liability under this Agreement.
          (b) Each Initial Purchaser, severally and not jointly, agrees to
indemnify and hold harmless the Issuers and Guarantors, and each person, if any,
who controls any of the Issuers and Guarantors within the meaning of Section 15
of the Act or Section 20(a) of the Exchange Act, the agents, employees, officers
and directors of any of the Issuers and Guarantors and of any such controlling
person from and against any and all Losses to which they or any of them may
become subject under the Act, the Exchange Act or otherwise insofar as such
Losses (or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Pricing Disclosure Package or the Final Offering Memorandum, or in any amendment
or supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, in each case to the extent, but only to the extent, that any such
Loss arises out of or is based upon any untrue statement or alleged untrue
statement or omission or alleged omission relating to such Initial Purchaser
made therein in reliance upon and in conformity with information furnished in
writing to the Partnership by or on behalf of such Initial Purchaser through the
Representative expressly for use therein. The Issuers and Guarantors and the
Initial Purchasers acknowledge that the information described in Section 9 is
the only information furnished in writing by the Initial Purchasers to the
Issuers expressly for use in the Preliminary Offering Memorandum or the Offering
Memorandum.
          (c) Promptly after receipt by an indemnified party under subsection
6(a) or 6(b) above of notice of the commencement of any action, suit or
proceeding (collectively, an “action”), such indemnified party shall, if a claim
in respect thereof is to be made against the indemnifying party under such
subsection, notify each party against whom indemnification is to be sought in
writing of the commencement of such action (but the failure so to notify an
indemnifying party shall not relieve such indemnifying party from any liability
that it may have under this Section 6 except to the extent that it has been
prejudiced in any material respect by such failure). In case any such action is
brought against any indemnified party, and it notifies an indemnifying party of
the commencement of such action, the indemnifying party will be entitled to
participate in such action, and to the extent it may elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, to assume the defense of such action with counsel
satisfactory to such indemnified party. Notwithstanding the foregoing, the
indemnified party or parties shall have the right to employ its or their own
counsel in any such action, but the reasonable fees and expenses of such counsel
shall be at

18



--------------------------------------------------------------------------------



 



the expense of such indemnified party or parties unless (i) the employment of
such counsel shall have been authorized in writing by the indemnifying parties
in connection with the defense of such action, (ii) the indemnifying parties
shall not have employed counsel to take charge of the defense of such action
within a reasonable time after notice of commencement of the action, or
(iii) the named parties to such action (including any impleaded parties) include
such indemnified party and the indemnifying parties (or such indemnifying
parties have assumed the defense of such action), and such indemnified party or
parties shall have reasonably concluded that there may be defenses available to
it or them that are different from or additional to those available to one or
all of the indemnifying parties (in which case the indemnifying parties shall
not have the right to direct the defense of such action on behalf of the
indemnified party or parties), in any of which events such reasonable fees and
expenses of counsel shall be borne by the indemnifying parties. In no event
shall the indemnifying parties be liable for the fees and expenses of more than
one counsel (together with appropriate local counsel) at any time for all
indemnified parties in connection with any one action or separate but
substantially similar or related actions arising in the same jurisdiction out of
the same general allegations or circumstances. An indemnifying party shall not
be liable for any settlement of any claim or action effected without its written
consent, which consent may not be unreasonably withheld. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement (x) includes
an unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding and (y) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party.
          7. Contribution. In order to provide for contribution in circumstances
in which the indemnification provided for in Section 6 of this Agreement is for
any reason held to be unavailable from the indemnifying party, or is
insufficient to hold harmless a party indemnified under Section 6 of this
Agreement, each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of such aggregate Losses (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Issuers and Guarantors, on the one hand, and the Initial Purchasers, on the
other hand, from the offering of the Securities or (ii) if such allocation is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to above but also the relative fault of
the Issuers and Guarantors, on the one hand, and the Initial Purchasers, on the
other hand, in connection with the statements or omissions that resulted in such
Losses, as well as any other relevant equitable considerations. The relative
benefits received by the Issuers and Guarantors, on the one hand, and the
Initial Purchasers, on the other hand, shall be deemed to be in the same
proportion as (x) the total proceeds from the offering of Securities (net of
discounts and commissions but before deducting expenses) received by the Issuers
and Guarantors are to (y) the total discount and commissions received by the
Initial Purchasers. The relative fault of the Issuers and Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by an Issuer or the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission or alleged statement or omission.
          The Issuers and Guarantors and the Initial Purchasers agree that it
would not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to above.
Notwithstanding the provisions of this Section 7, (i) in no case shall any
Initial Purchaser be required to contribute any amount in excess of the amount
by which the total discount and commissions applicable to the Securities
purchased by such Initial Purchaser pursuant to this Agreement exceeds the
amount of any damages that such Initial Purchaser has otherwise been required to
pay by reason of any untrue or alleged

19



--------------------------------------------------------------------------------



 



untrue statement or omission or alleged omission and (ii) no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 7, each person, if
any, who controls any Initial Purchaser within the meaning of Section 15 of the
Act or Section 20(a) of the Exchange Act shall have the same rights to
contribution as the Initial Purchasers, and each person, if any, who controls an
Issuer or a Guarantor within the meaning of Section 15 of the Act or Section
20(a) of the Exchange Act and each director, officer, employee and agent of an
Issuer or a Guarantor shall have the same rights to contribution as the Issuers
and Guarantors. Any party entitled to contribution will, promptly after receipt
of notice of commencement of any action against such party in respect of which a
claim for contribution may be made against another party or parties under this
Section 7, notify such party or parties from whom contribution may be sought,
but the omission to so notify such party or parties shall not relieve the party
or parties from whom contribution may be sought from any obligation it or they
may have under this Section 7 or otherwise, except to the extent that it has
been prejudiced in any material respect by such failure; provided, however, that
no additional notice shall be required with respect to any action for which
notice has been given under Section 6 for purposes of indemnification. Anything
in this section to the contrary notwithstanding, no party shall be liable for
contribution with respect to any action or claim settled without its written
consent; provided, however, that such written consent was not unreasonably
withheld. The contribution obligations of the Initial Purchasers under this
Section 7 are several in proportion to their respective purchase obligations
with respect to the Securities and not joint.
          8. Conditions of Initial Purchasers’ Obligations. The obligations of
the Initial Purchasers to purchase and pay for the Securities, as provided for
in this Agreement, shall be subject to satisfaction of the following conditions
prior to or concurrently with such purchase:
     (a) All of the representations and warranties of the Issuers and the
Guarantors contained in this Agreement shall be true and correct on the date of
this Agreement and on the Closing Date. The Issuers and the Guarantors shall
have performed or complied with all of the agreements and covenants contained in
this Agreement and required to be performed or complied with by them at or prior
to the Closing Date. The Initial Purchasers shall have received a certificate,
dated the Closing Date, signed by the chief executive officer and chief
financial officer of the Issuers, certifying as to the foregoing and to the
effect in Section 8(c);
     (b) The Final Offering Memorandum shall have been printed and copies
distributed to the Initial Purchasers as required by Section 4(b). No stop order
suspending the qualification or exemption from qualification of the Securities
in any jurisdiction shall have been issued and no proceeding for that purpose
shall have been commenced or shall be pending or threatened;
     (c) Since the execution of this Agreement, there shall not have been any
decrease in the rating of any debt of the Issuers or any Subsidiary by any
“nationally recognized statistical rating organization” (as defined for purposes
of Rule 436(g) under the Act), or any notice given of any intended or potential
decrease in any such rating or of a possible change in any such rating that does
not indicate the direction of the possible change;
     (d) The Initial Purchasers shall have received on the Closing Date opinions
dated the Closing Date, addressed to the Initial Purchasers, of (i) Fulbright
and Jaworski LLP, counsel to the Issuers and the Guarantors and (ii) Denise C.
McWatters, general counsel of the Issuers and the Guarantors, substantially in
the form of Annex II(b) and Annex II(c) attached hereto;
     (e) The Initial Purchasers shall have received on the Closing Date an
opinion dated the Closing Date of Latham & Watkins LLP, counsel to the Initial
Purchasers, in form and substance satisfactory to the Representative. Such
counsel shall have been furnished with such

20



--------------------------------------------------------------------------------



 



certificates and documents as they may reasonably request to enable them to
review or pass upon the matters referred to in this Section 8 and in order to
evidence the accuracy, completeness or satisfaction in all material respects of
any of the representations, warranties or conditions contained in this
Agreement;
     (f) The Issuers, the Guarantors and the Trustee shall have executed and
delivered the Indenture and the Initial Purchasers shall have received copies
thereof;
     (g) The Issuers shall have executed and delivered the Registration Rights
Agreement and the Initial Purchasers shall have received executed counterparts
thereof;
     (h) On the date hereof, the Initial Purchasers shall have received a
“comfort letter” from the independent public accountants for the Partnership,
dated the date of this Agreement, addressed to the Initial Purchasers and in
form and substance satisfactory to the Representative and counsel to the Initial
Purchasers, covering the financial and accounting information in the Pricing
Disclosure Package. In addition, the Initial Purchasers shall have received a
“bring-down comfort letter” from the independent public accountants for the
Partnership, dated as of the Closing Date, addressed to the Initial Purchasers
and in the form of the “comfort letter” delivered on the date hereof, except
that (i) it shall cover the financial and accounting information in the Final
Offering Memorandum and any amendment or supplement thereto and (ii) procedures
shall be brought down to a date no more than 5 days prior to the Closing Date,
and otherwise in form and substance satisfactory to the Representative and
counsel to the Initial Purchasers;
     (i) The Initial Purchasers shall have received on and as of the date hereof
a certificate of the chief financial officer of the Partnership that is
reasonably satisfactory to the Representative with respect to certain financial
information contained in the Preliminary Offering Memorandum and the Final
Offering Memorandum;
     (j) The Initial Purchasers shall have been furnished with written
instructions for the application of the proceeds of the Securities in accordance
with this Agreement and such other information as they may reasonably request;
and
     (k) All agreements set forth in the blanket representation letter of the
Issuers to DTC relating to the approval of the Notes by DTC for “book-entry”
transfer shall have been complied with.
          If any of the conditions specified in this Section 8 shall not have
been fulfilled when and as required by this Agreement to be fulfilled (or waived
by the Initial Purchasers), this Agreement may be terminated by the Initial
Purchasers on notice to the Issuers at any time at or prior to the Closing Date,
and such termination shall be without liability of any party to any other party.
          The documents required to be delivered by this Section 8 will be
delivered at the office of counsel for the Initial Purchasers on the Closing
Date.
          9. Initial Purchasers Information. The Issuers, the Guarantors and the
Initial Purchasers severally acknowledge that, for all purposes (including
Sections 5(a)(i) and 6), the statements relating to stabilization transactions
set forth in the sixth and seventh paragraphs under “Plan of distribution” in
the Preliminary Offering Memorandum and the Final Offering Memorandum constitute
the only information furnished in writing by or behalf of any Initial Purchaser
expressly for use in the Pricing Disclosure Package or the Final Offering
Memorandum.

21



--------------------------------------------------------------------------------



 



          10. Survival of Representations and Agreements. All representations
and warranties, covenants and agreements contained in this Agreement, including
the agreements contained in Sections 4(f) and 11(d), the indemnity agreements
contained in Section 6 and the contribution agreements contained in Section 7,
shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of the Initial Purchasers or any controlling
person thereof or by or on behalf of the Partnership or any controlling person
thereof, and shall survive delivery of and payment for the Original Notes to and
by the Initial Purchasers. The agreements contained in Sections 4(f), 6, 7, 9
and 11(d) shall survive the termination of this Agreement, including pursuant to
Section 11.
          11. Effective Date of Agreement; Termination. (a) This Agreement shall
become effective upon execution and delivery of a counterpart hereof by each of
the parties hereto.
          (b) The Initial Purchasers shall have the right to terminate this
Agreement at any time prior to the Closing Date by notice to the Partnership
from the Initial Purchasers, without liability (other than with respect to
Sections 6 and 7) on the Initial Purchasers’ part to the Partnership or any
affiliate thereof if, on or prior to such date, (i) the Partnership shall have
failed, refused or been unable to perform any agreement on its part to be
performed under this Agreement when and as required; (ii) any other condition to
the obligations of the Initial Purchasers under this Agreement to be fulfilled
by the Issuers and Guarantors pursuant to Section 8 is not fulfilled when and as
required; (iii) trading in any securities of the Partnership shall be suspended
or limited by the Commission or the New York Stock Exchange, or trading in
securities generally on the New York Stock Exchange, the American Stock Exchange
or the Nasdaq National Market shall have been suspended or materially limited,
or minimum prices shall have been established thereon by the Commission, or by
such exchange or other regulatory body or governmental authority having
jurisdiction; (iv) a general moratorium shall have been declared by either
Federal or New York State authorities or a material disruption in commercial
banking or securities settlement or clearance services in the United States
shall have occurred; (v) there is an outbreak or escalation of hostilities or
national or international calamity in any case involving the United States, on
or after the date of this Agreement, or if there has been a declaration by the
United States of a national emergency or war or other national or international
calamity or crisis (economic, political, financial or otherwise) which affects
the U.S. and international markets, making it, in the Representative’s judgment,
impracticable to proceed with the offering or delivery of the Securities on the
terms and in the manner contemplated in the Pricing Disclosure Package; or (vi)
there shall have been such a material adverse change in general economic,
political or financial conditions or the effect (or potential effect if the
financial markets in the United States have not yet opened) of international
conditions on the financial markets in the United States shall be such as, in
the Representative’s judgment, to make it inadvisable or impracticable to
proceed with the offering or delivery of the Securities on the terms and in the
manner contemplated in the Pricing Disclosure Package.
          (c) Any notice of termination pursuant to this Section 11 shall be
given at the address specified in Section 12 below by telephone or facsimile,
confirmed in writing by letter.
          (d) If this Agreement shall be terminated pursuant to Section 11(b)(i)
or (ii), the Issuers and Guarantors, jointly and severally, will reimburse the
Initial Purchasers for all of their reasonable out-of-pocket expenses
(including, without limitation, the fees and expenses of the Initial Purchasers’
counsel) incurred in connection with this Agreement and the transactions
contemplated hereby.
          (e) If any one or more Initial Purchasers shall fail to purchase and
pay for any of the Securities agreed to be purchased by such Initial Purchaser
hereunder and such failure to purchase shall constitute a default in the
performance of its or their obligations under this Agreement, the remaining
Initial Purchasers shall be obligated severally to take up and pay for (in the
respective proportions which

22



--------------------------------------------------------------------------------



 



the principal amount of Securities set forth opposite their names in Schedule I
hereto bears to the aggregate principal amount of Securities set forth opposite
the names of all the remaining Initial Purchasers) the Securities which the
defaulting Initial Purchaser or Initial Purchasers agreed but failed to
purchase; provided, however, that in the event that the aggregate principal
amount of Securities which the defaulting Initial Purchaser or Initial
Purchasers agreed but failed to purchase shall exceed 10% of the aggregate
principal amount of Securities set forth in Schedule I hereto, the remaining
Initial Purchasers shall have the right to purchase all, but shall not be under
any obligation to purchase any, of the Securities, and if such nondefaulting
Initial Purchasers do not purchase all the Securities, this Agreement will
terminate without liability to any nondefaulting Initial Purchaser or the
Partnership. In the event of a default by any Initial Purchaser as set forth in
this Section 11(e), the Closing Date shall be postponed for such period, not
exceeding seven Business Days, as the Representative shall determine in order
that the required changes in the Final Offering Memorandum or in any other
documents or arrangements may be effected. Nothing contained in this Agreement
shall relieve any defaulting Initial Purchaser of its liability, if any, to the
Partnership or any nondefaulting Initial Purchaser for damages occasioned by its
default hereunder.
          12. Notice. All communications with respect to or under this
Agreement, except as may be otherwise specifically provided in this Agreement,
shall be in writing and, if sent to the Initial Purchasers, shall be mailed,
delivered or telecopied and confirmed in writing to c/o UBS Securities LLC, 677
Washington Blvd., Stamford, CT 06901 (fax number: 203-719-1075), Attention: High
Yield Syndicate Department, with a copy for information purposes only to (i) UBS
Securities LLC, 677 Washington Blvd., Stamford, CT 06901 (fax number:
203-719-3667), Attention: Legal and Compliance Department and (ii) Latham &
Watkins LLP, 885 Third Avenue, New York, NY 10022 (fax number: 212-751-4864),
Attention: Jonathan R. Rod, Esq.; and if sent to the Issuers and Guarantors,
shall be mailed, delivered or telecopied and confirmed in writing to Holly
Energy Partners, L.P., 100 Crescent Court, Suite 1600, Dallas, Texas, 75201,
(telephone: 214-871-3555, fax: 214-615-9380), Attention: General Counsel, with a
copy for information purposes only to Fulbright & Jaworski LLP, 1301 McKinney,
Suite 5100, Houston, TX 77010-3095 (fax number: 713-651-5246), Attention: Kevin
Trautner, Esq.
          All such notices and communications shall be deemed to have been duly
given: when delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged by telecopier machine, if telecopied; and one business day after
being timely delivered to a next day air courier.
          In accordance with the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)), the Initial Purchasers
are required to obtain, verify and record information that identifies their
respective clients, including the Partnership, which information may include the
name and address of their respective clients, as well as other information that
will allow the initial purchasers to properly identify their respective clients.
          13. Parties. This Agreement shall inure solely to the benefit of, and
shall be binding upon, the Initial Purchasers, the Issuers and Guarantors and
the other indemnified parties referred to in Sections 6 and 7, and their
respective successors and assigns, and no other person shall have or be
construed to have any legal or equitable right, remedy or claim under or in
respect of or by virtue of this Agreement or any provision herein contained. The
term “successors and assigns” shall not include a purchaser, in its capacity as
such, of Securities from the Initial Purchasers.
          14. Construction. This Agreement shall be construed in accordance with
the internal laws of the State of New York (without giving effect to any
provisions thereof relating to conflicts of law).

23



--------------------------------------------------------------------------------



 



          15. Submission to Jurisdiction; Waiver of Jury Trial. No proceeding
related to this Agreement or the transactions contemplated hereby may be
commenced, prosecuted or continued in any court other than the courts of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New York, which courts shall
have jurisdiction over the adjudication of such matters, and the Issuers and
Guarantors hereby consent to the jurisdiction of such courts and personal
service with respect thereto. The Issuers and Guarantors hereby waive all right
to trial by jury in any proceeding (whether based upon contract, tort or
otherwise) in any way arising out of or relating to this Agreement. The Issuers
and Guarantors agree that a final judgment in any such proceeding brought in any
such court shall be conclusive and binding upon the Issuers and Guarantors and
may be enforced in any other courts in the jurisdiction of which the Issuers and
Guarantors are or may be subject, by suit upon such judgment.
          16. Captions. The captions included in this Agreement are included
solely for convenience of reference and are not to be considered a part of this
Agreement.
          17. Counterparts. This Agreement may be executed in various
counterparts that together shall constitute one and the same instrument.
          18. No Fiduciary Relationship. The Issuers and Guarantors hereby
acknowledge that the Initial Purchasers are acting solely as initial purchasers
in connection with the purchase and sale of the Securities. The Issuers and
Guarantors further acknowledge that each of the Initial Purchasers is acting
pursuant to a contractual relationship created solely by this Agreement entered
into on an arm’s length basis and in no event do the parties intend that any
Initial Purchaser act or be responsible as a fiduciary to the Issuers and
Guarantors, their management, stockholders, creditors or any other person in
connection with any activity that such Initial Purchaser may undertake or has
undertaken in furtherance of the purchase and sale of the Securities, either
before or after the date hereof. The Initial Purchasers hereby expressly
disclaim any fiduciary or similar obligations to the Issuers and Guarantors,
either in connection with the transactions contemplated by this Agreement or any
matters leading up to such transactions, and the Issuers and Guarantors hereby
confirm their understanding and agreement to that effect. The Issuers and
Guarantors and each Initial Purchaser agree that they are each responsible for
making their own independent judgments with respect to any such transactions,
and that any opinions or views expressed by any Initial Purchaser to the Issuers
and Guarantors regarding such transactions, including but not limited to any
opinions or views with respect to the price or market for the Securities, do not
constitute advice or recommendations to the Issuers and Guarantors. The Issuers
and Guarantors hereby waive and release, to the fullest extent permitted by law,
any claims that such Issuers and Guarantors may have against the Initial
Purchasers with respect to any breach or alleged breach of any fiduciary or
similar duty to the Issuers and Guarantors in connection with the transactions
contemplated by this Agreement or any matters leading up to such transactions.
[Signature Pages Follow]

24



--------------------------------------------------------------------------------



 



          If the foregoing Purchase Agreement correctly sets forth the
understanding among the Issuers and Guarantors and the Initial Purchasers,
please so indicate in the space provided below for the purpose, whereupon this
letter and your acceptance shall constitute a binding agreement among the
Issuers and the Guarantors and the Initial Purchasers.

              Very truly yours,
 
            HOLLY ENERGY PARTNERS, L.P.
 
       
 
  By:   HEP Logistics Holdings, L.P.,
 
      its general partner

         
 
  By:   Holly Logistic Services L.L.C.,
 
      its general partner

                  By:   /s/ Bruce R. Shaw         Name:   Bruce R. Shaw       
Title:   Senior Vice President and Chief Financial Officer        HOLLY ENERGY
FINANCE CORP.
      By:   /s/ Bruce R. Shaw         Name:   Bruce R. Shaw        Title:  
Senior Vice President and Chief Financial Officer     

[Signature Page to Purchase Agreement]


 



--------------------------------------------------------------------------------



 



GUARANTORS:

              HEP LOGISTICS GP, L.L.C., a Delaware limited liability company
 
       
 
  By:   Holly Energy Partners, L.P., a Delaware limited partnership, its Sole
Member

         
 
  By:   HEP Logistics Holdings, L.P., a Delaware limited partnership, its
general partner
 
       
 
  By:   Holly Logistic Services, L.L.C., a Delaware limited liability company,
its general partner

                  By:   /s/ Bruce R. Shaw         Name:   Bruce R. Shaw       
Title:   Senior Vice President and Chief Financial Officer   

[Signature Page to Purchase Agreement]


 



--------------------------------------------------------------------------------



 



                  HOLLY ENERGY PARTNERS-OPERATING, L.P., a Delaware limited
partnership       By:   HEP Logistics GP, L.L.C., a Delaware limited liability
company, its General Partner
 
           
 
      By:   Holly Energy Partners, L.P., a Delaware limited partnership, its
sole member
 
           
 
      By:   HEP Logistics Holdings, L.P., a Delaware limited partnership, its
general partner
 
           
 
      By:   Holly Logistic Services, L.L.C., a Delaware limited liability
company, its general partner

                  By:   /s/ Bruce R. Shaw         Name:   Bruce R. Shaw       
Title:   Senior Vice President and Chief Financial Officer   

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



              HEP PIPELINE GP, L.L.C., a Delaware limited liability company
 
            HEP REFINING GP, L.L.C., a Delaware limited liability company
 
            HEP MOUNTAIN HOME, L.L.C., a Delaware limited liability company
 
            HEP PIPELINE, L.L.C., a Delaware limited liability company
 
            HEP REFINING, L.L.C., a Delaware limited liability company
 
            HEP WOODS CROSS, L.L.C., a Delaware limited liability company
 
            LOVINGTON-ARTESIA, L.L.C., a Delaware limited liability company
 
            HEP SLC, LLC, a Delaware limited liability company
 
            HEP TULSA LLC, a Delaware limited liability company
 
            ROADRUNNER PIPELINE, L.L.C., a Delaware limited liability company
 
       
 
  Each by:   Holly Energy Partners—Operating, L.P., a Delaware limited
partnership and its sole member
 
       
 
  By:   HEP Logistics GP, L.L.C., a Delaware limited liability company, its
general partner
 
       
 
  By:   Holly Energy Partners, L.P., a Delaware limited partnership, its sole
member
 
       
 
  By:   HEP Logistics Holdings, L.P., a Delaware limited partnership, its
general partner
 
       
 
  By:   Holly Logistic Services, L.L.C., a Delaware limited liability company,
its general partner

                  By:   /s/ Bruce R. Shaw         Name:   Bruce R. Shaw       
Title:   Senior Vice President and Chief Financial Officer     

[Signature Page to Purchase Agreement]


 



--------------------------------------------------------------------------------



 



              HEP FIN-TEX/TRUST RIVER, L.P., a Texas limited partnership
 
            HEP NAVAJO SOUTHERN, L.P., a Delaware limited partnership
 
            HEP PIPELINE ASSETS, LIMITED PARTNERSHIP, a Delaware
limited partnership
 
       
 
  Each by:   HEP Pipeline GP, L.L.C., a Delaware limited liability company and
its general partner
 
       
 
  By:   Holly Energy Partners—Operating, L.P., a Delaware limited partnership,
its sole member
 
       
 
  By:   HEP Logistics GP, L.L.C., a Delaware limited liability company, its
general partner
 
       
 
  By:   Holly Energy Partners, L.P., a Delaware limited partnership, its sole
member
 
       
 
  By:   HEP Logistics Holdings, L.P., a Delaware limited partnership, its
general partner
 
       
 
  By:   Holly Logistic Services, L.L.C., a Delaware limited liability company,
its general partner

                  By:   /s/ Bruce R. Shaw         Name:   Bruce R. Shaw       
Title:   Senior Vice President and Chief Financial Officer     

[Signature Page to Purchase Agreement]


 



--------------------------------------------------------------------------------



 



                  HEP REFINING ASSETS, L.P., a Delaware limited partnership
 
                By:   HEP Refining GP, L.L.C., a Delaware limited liability
company and its general partner
 
           
 
      By:   Holly Energy Partners—Operating, L.P., a Delaware limited
partnership, its sole member
 
           
 
      By:   HEP Logistics GP, L.L.C., a Delaware limited liability company, its
general partner
 
           
 
      By:   Holly Energy Partners, L.P., a Delaware limited partnership, its
sole member
 
           
 
      By:   HEP Logistics Holdings, L.P., a Delaware limited partnership, its
general partner
 
           
 
      By:   Holly Logistic Services, L.L.C., a Delaware limited liability
company, its general partner

                  By:   /s/ Bruce R. Shaw         Name:   Bruce R. Shaw       
Title:   Senior Vice President and Chief Financial Officer     

[Signature Page to Purchase Agreement]


 



--------------------------------------------------------------------------------



 



Accepted as of the date hereof on its own behalf and as Representative of the
several Initial Purchasers listed on Schedule I:
UBS SECURITIES LLC

              By:   /s/ Francisco Pinto-Leite       Name/Title Francisco
Pinto-Leite, Managing Director                By:   /s/ Michael Lawton      
Name/Title Michael Lawton, Director           

[Signature Page to Purchase Agreement]


 



--------------------------------------------------------------------------------



 



SCHEDULE I

              Principal Amount       of       Notes   Initial Purchaser   to be
Purchased  
UBS Securities LLC
  $ 67,500,000  
 
       
Banc of America Securities LLC
  $ 30,000,000  
 
       
Goldman, Sachs & Co.
  $ 30,000,000  
 
       
BBVA Securities Inc.
  $ 3,750,000  
 
       
Capital One Southcoast, Inc.
  $ 3,750,000  
 
       
Comerica Securities, Inc.
  $ 3,750,000  
 
       
Mitsubishi UFJ Securities (USA), Inc.
  $ 3,750,000  
 
       
PNC Capital Markets LLC
  $ 3,750,000  
 
       
U.S. Bancorp Investments, Inc.
  $ 3,750,000  
 
     
Total
  $ 150,000,000  
 
     

 



--------------------------------------------------------------------------------



 



SCHEDULE II

              Jurisdiction of     Subsidiary   Organization   Equity Holder and
% Held by Each
HEP Fin-Tex/Trust-River, L.P.
  Texas   Holly Energy Partners—Operating, L.P. (99.999% limited partner)
 
       
 
      HEP Pipeline GP, L.L.C. (0.001% general partner)
 
       
HEP Logistics GP, L.L.C.
  Delaware   Holly Energy Partners, L.P. (100%)
 
       
HEP Mountain Home, L.L.C.
  Delaware   Holly Energy Partners—Operating, L.P. (100%)
 
       
HEP Navajo Southern, L.P.
  Delaware   Holly Energy Partners—Operating, L.P. (99.999% limited partner)
 
       
 
      HEP Pipeline GP, L.L.C. (0.001% general partner)
 
       
HEP Pipeline, L.L.C.
  Delaware   Holly Energy Partners—Operating, L.P. (100%)
 
       
HEP Pipeline Assets, Limited Partnership
  Delaware   Holly Energy Partners—Operating, L.P. (99.999% limited partner)
 
       
 
      HEP Pipeline GP, L.L.C. (0.001% general partner)
 
       
HEP Pipeline GP, L.L.C.
  Delaware   Holly Energy Partners—Operating, L.P. (100%)
 
       
HEP Refining, L.L.C.
  Delaware   Holly Energy Partners—Operating, L.P. (100%)
 
       
HEP Refining Assets, L.P.
  Delaware   Holly Energy Partners—Operating, L.P. (99.999% limited partner)
 
       
 
      HEP Refining GP, L.L.C. (0.001% general partner)
 
       
HEP Refining GP, L.L.C.
  Delaware   Holly Energy Partners—Operating, L.P. (100%)
 
       
HEP SLC, LLC
  Delaware   Holly Energy Partners—Operating, L.P. (100%)
 
       
HEP Tulsa LLC
  Delaware   Holly Energy Partners—Operating, L.P. (100%)
 
       
HEP Woods Cross, L.L.C.
  Delaware   Holly Energy Partners—Operating, L.P. (100%)
 
       
Holly Energy Finance Corp.
  Delaware   Holly Energy Partners, L.P. (100%)
 
       
Holly Energy Partners—Operating, L.P.
  Delaware   Holly Energy Partners, L.P. (99.999% limited partner)
 
       
 
      HEP Logistics GP, L.L.C. (0.001% general partner)
 
       
Lovington-Artesia, L.L.C.
  Delaware   Holly Energy Partners—Operating, L.P. (100%)
 
       
Roadrunner Pipeline, L.L.C.
  Delaware   Holly Energy Partners—Operating, L.P. (100%)

 



--------------------------------------------------------------------------------



 



ANNEX I
1. List each document provided as an amendment or supplement to the Preliminary
Offering Memorandum
2. Term sheet containing the terms of the securities, substantially in the form
of Exhibit A.

 



--------------------------------------------------------------------------------



 



ANNEX II(a)
FORM OF OPINION OF COUNSEL TO THE INITIAL PURCHASERS
[See attached].

 



--------------------------------------------------------------------------------



 



ANNEX II(b)
FORM OF OPINION OF COUNSEL TO THE ISSUERS
     The opinion of Fulbright & Jaworski L.L.P., counsel for the Issuers
(capitalized terms not otherwise defined herein shall have the meanings provided
in the Purchase Agreement, to which this is an Annex), to be delivered pursuant
to Section 8(d) of the Purchase Agreement shall be to the effect that:
     1. Each of the Partnership, the General Partner, and the Partnership
Entities has been duly formed and is validly existing in good standing as a
limited partnership under the Delaware Revised Uniform Limited Partnership Act
(“DRULPA”) or the Texas Revised Limited Partnership Act (the “TRLPA”), as
applicable, with all necessary limited partnership power and authority to own or
lease its properties and to conduct its business, and, in the case of the
General Partner, to serve as the general partner of the Partnership, in each
case in all material respects as described in the Pricing Disclosure Package and
the Final Offering Memorandum. Each of the Partnership, the General Partner, and
each of the Partnership Entities is duly registered or qualified as a foreign
limited partnership for the transaction of business under the laws of the
jurisdictions set forth beside its name on Annex A.
     2. Each of GP LLC and the LLC Entities has been duly formed and is validly
existing in good standing as a limited liability company under the Delaware
Limited Liability Company Act (the “Delaware LLC Act”) with all necessary
limited liability company power and authority to own or lease its properties and
to conduct its business, and, in the case of OLP GP and GP LLC, to serve as the
general partner of the Operating Partnership and the General Partner,
respectively, in each case in all material respects as described in the Pricing
Disclosure Package and the Final Offering Memorandum. Each of GP LLC and the LLC
Entities is duly registered or qualified as a foreign limited liability company
for the transaction of business under the laws of the jurisdictions set forth
beside its name on Annex A.
     3. HFC has been duly formed and is validly existing in good standing as a
corporation under the Delaware General Corporation Law (the “DGCL”) with all
necessary corporate power and authority to own or lease its properties and to
conduct its business in all material respects as described in the Pricing
Disclosure Package and the Final Offering Memorandum. HFC is duly registered or
qualified as a foreign corporation for the transaction of business under the
laws of the jurisdictions set forth beside its name on Annex A.
     4. (i) The General Partner is the sole general partner of the Partnership,
owning of record, and to our knowledge, beneficially, a 2.0% general partner
interest in the Partnership; (ii) such general partner interest has been duly
authorized and validly issued in accordance with the Partnership Agreement;
(iii) such general partner interest is free and clear of all liens, claims,
charges, encumbrances, or security interests (“Liens”) that may be perfected
solely by the filing, with the Secretary of State of the State of Delaware
pursuant to the Uniform Commercial Code of the State of Delaware (the “Delaware
UCC”), of a financing statement, naming the General Partner as “debtor” and
properly describing such general partner interest; and, (iv) to our knowledge,
such general partner interest is not subject to any other restrictions on
transfer, except (A) as may arise under applicable federal or state securities
laws (as to which we express no opinion) and (B) for restrictions created by or
arising under the DRULPA and restrictions on transferability set forth in the
Partnership Agreement.
     5. (i) OLP GP is the sole general partner of the Operating Partnership,
owning of record, and to our knowledge, beneficially, a 0.001% general partner
interest in the Operating Partnership; (ii) such general partner interest has
been duly authorized and validly issued in accordance with the partnership
agreement of the Operating Partnership (the “Operating Partnership Agreement”);
(iii) such general partner interest is free and clear of all Liens that may be
perfected solely by the filing, with the

 



--------------------------------------------------------------------------------



 



Secretary of State of the State of Delaware pursuant to the Delaware UCC, of a
financing statement, naming OLP GP as “debtor” and properly describing such
general partner interest, except for those arising or created in connection with
the Amended and Restated Credit Agreement, dated as of August 27, 2007, as
amended by the Agreement and Amendment No. 1 to Amended and Restated Credit
Agreement, dated as of February 25, 2008, and Amendment No. 2 to Amended and
Restated Credit Agreement, dated as of September 8, 2008 (as so amended, the
“Credit Agreement”); and, (iv) to our knowledge, such general partner interest
is not subject to any other restrictions on transfer, except (A) as may arise
under applicable federal or state securities laws (as to which we express no
opinion), (B) for restrictions created by or arising under the DRULPA and
restrictions on transferability set forth in the Operating Partnership
Agreement, and (C) for restrictions arising in connection with the Credit
Agreement.
     6. (i) The Partnership owns, to our knowledge, 100% of the issued and
outstanding shares of capital stock of HFC; (ii) such capital stock has been
duly authorized and validly issued and is fully paid and nonassessable;
(iii) such capital stock, except as set forth in the Offering Memorandum, is
owned by the Partnership free and clear of all Liens that may be perfected
solely by the filing, with the Secretary of State of the State of Delaware
pursuant to the Delaware UCC, of a financing statement, naming the Partnership
as “debtor” and properly describing such capital stock; (iv) such capital stock
was not issued in violation of any statutory preemptive or, to our knowledge,
any similar right; and (v) to our knowledge, such capital stock is not subject
to any other restrictions on transfer, except (A) as may arise under applicable
federal or state securities laws (as to which we express no opinion) and (B) for
restrictions created by or arising under the HFC Organizational Documents.
     7. (i) The Partnership is the sole limited partner of the Operating
Partnership, owning of record, and to our knowledge, beneficially, a 99.999%
limited partner interest in the Operating Partnership; (ii) such limited partner
interest has been duly authorized and validly issued in accordance with the
Operating Partnership Agreement and is fully paid (to the extent required under
the Operating Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-607 and 17-804 of the DRULPA);
(iii) such limited partner interest is free and clear of all Liens that may be
perfected solely by the filing, with the Secretary of State of the State of
Delaware pursuant to the Delaware UCC, of a financing statement, naming the
Partnership as “debtor” and properly describing such limited partner interest,
except for those arising or created in connection with the Credit Agreement;
and, (iv) to our knowledge, such general partner interest is not subject to any
other restrictions on transfer, except (A) as may arise under applicable federal
or state securities laws (as to which we express no opinion), (B) for
restrictions created by or arising under the DRULPA and restrictions on
transferability set forth in the Operating Partnership Agreement, and (C) for
restrictions arising in connection with the Credit Agreement.
     8. (i) GP LLC is the sole general partner of the General Partner, owning of
record, and to our knowledge, beneficially, a 0.001% general partner interest in
the General Partner; (ii) such general partner interest has been duly authorized
and validly issued in accordance with the partnership agreement of the General
Partner (the “General Partner Partnership Agreement”); (iii) such general
partner interest is free and clear of all Liens that may be perfected solely by
the filing, with the Secretary of State of the State of Delaware pursuant to the
Delaware UCC, of a financing statement, naming GP LLC as “debtor” and properly
describing such general partner interest; and (iv) to our knowledge, such
general partner interest is not subject to any other restrictions on transfer,
except (A) as may arise under applicable federal or state securities laws (as to
which we express no opinion) and (B) for restrictions created by or arising
under the DRULPA and restrictions on transferability set forth in the General
Partner Partnership Agreement.
     9. (i) Navajo Pipeline is the sole limited partner of the General Partner,
owning of record, and to our knowledge, beneficially, a 99.999% limited partner
interest in the General Partner; (ii) such

 



--------------------------------------------------------------------------------



 



limited partner interest has been duly authorized and validly issued in
accordance with the General Partner Partnership Agreement and is fully paid (to
the extent required under the General Partner Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by
Sections 17-607 and 17-804 of the DRULPA); (iii) such limited partner interest
is free and clear of all Liens that may be perfected solely by the filing, with
the Secretary of State of the State of Delaware pursuant to the Delaware UCC, of
a financing statement, naming Navajo Pipeline as “debtor” and properly
describing such limited partner interest; and (iv) to our knowledge, such
limited partner interest is not subject to any other restrictions on transfer,
except (A) as may arise under applicable federal or state securities laws (as to
which we express no opinion) and (B) for restrictions created by or arising
under the DRULPA and restrictions on transferability set forth in the General
Partner Partnership Agreement.
     10. (i) Navajo Pipeline is the sole member of GP LLC, owning of record, and
to our knowledge, beneficially, a 100% membership interest in GP LLC; (ii) such
membership interest has been duly authorized and validly issued in accordance
with the GP LLC Agreement and is fully paid (to the extent required under the GP
LLC Agreement) and nonassessable (except as such nonassessability may be
affected by Sections 18-607 and 18-804 of the Delaware LLC Act); (iii) such
membership interest is free and clear of all Liens that may be perfected solely
by the filing, with the Secretary of State of the State of Delaware pursuant to
the Delaware UCC, of a financing statement, naming Navajo Pipeline as “debtor”
and properly describing such membership interest; and, (iv) to our knowledge,
such membership interest is not subject to any other restrictions on transfer,
except (A) as may arise under applicable federal or state securities laws (as to
which we express no opinion) and (B) for restrictions created by or arising
under the Delaware LLC Act and restrictions on transferability set forth in the
GP LLC Agreement.
     11. (i) The Operating Partnership is the sole member of each of the LLC
Entities, excluding OLP GP, owning of record, and to our knowledge,
beneficially, a 100% membership interest in each of the LLC Entities, excluding
OLP GP; (ii) such membership interests have been duly authorized and validly
issued in accordance with the limited liability company agreements of each of
such LLC Entities (the “LLC Entities Agreements”) and are fully paid (to the
extent required under the LLC Entities Agreements) and nonassessable (except as
such nonassessability may be affected by Sections 18-607 and 18-804 of the
Delaware LLC Act); (iii) such membership interests are free and clear of all
Liens that may be perfected solely by the filing, with the Secretary of State of
the State of Delaware pursuant to the Delaware UCC, of a financing statement,
naming the Operating Partnership as “debtor” and properly describing such
membership interest, except for those arising or created in connection with the
Credit Agreement; and, (iv) to our knowledge, such membership interests are not
subject to any other restrictions on transfer, except (A) as may arise under
applicable federal or state securities laws (as to which we express no opinion),
(B) for restrictions created by or arising under the Delaware LLC Act and
restrictions on transferability set forth in the LLC Entities Agreements, and
(C) for restrictions arising in connection with the Credit Agreement.
     12. (i) Pipeline GP is the sole general partner of each of Pipeline Assets
LP and Navajo Southern, owning of record, and to our knowledge, beneficially, a
.001% general partner interest in each of Pipeline Assets LP and Navajo
Southern, respectively, (ii) such general partner interests have been duly
authorized and validly issued in accordance with the partnership agreements of
Pipeline Assets LP and Navajo Southern; (iii) such general partner interests are
free and clear of all Liens that may be perfected solely by the filing, with the
Secretary of State of the State of Delaware pursuant to the Delaware UCC, of a
financing statement, naming Pipeline GP as “debtor” and properly describing such
general partner interests, except for those arising or created in connection
with the Credit Agreement; and (iv) to our knowledge, such general partner
interests are not subject to any other restrictions on transfer, except (A) as
may arise under applicable federal or state securities laws (as to which we
express no opinion), (B) for restrictions created by or arising under the DRULPA
and restrictions on transferability set forth in the respective partnership
agreements of Pipeline Assets LP and Navajo Southern or arising

 



--------------------------------------------------------------------------------



 



under applicable federal or state securities laws (as to which we express no
opinion), and (C) for restrictions arising in connection with the Credit
Agreement.
     13. (i) Refining GP is the sole general partner of Refining Assets LP,
owning of record, and to our knowledge, beneficially, a .001% general partner
interest in Refining Assets LP; (ii) such general partner interest has been duly
authorized and validly issued in accordance with the partnership agreements of
Refining Assets LP; (iii) such general partner interest is free and clear of all
Liens that may be perfected solely by the filing, with the Secretary of State of
the State of Delaware pursuant to the Delaware UCC, of a financing statement,
naming Refining GP as “debtor” and properly describing such general partner
interest, except for those arising or created in connection with the Credit
Agreement; and (iv) to our knowledge, such general partner interest is not
subject to any other restrictions on transfer, except (A) as may arise under
applicable federal or state securities laws (as to which we express no opinion),
(B) for restrictions created by or arising under the DRULPA and restrictions on
transferability set forth in the partnership agreement of Refining Assets LP or
arising under applicable federal or state securities laws (as to which we
express no opinion), and (C) for restrictions arising in connection with the
Credit Agreement.
     14. (i) Pipeline GP is the sole general partner of Fin-Tex, owning of
record, and to our knowledge, beneficially, a .001% general partner interest in
Fin-Tex; (ii) such general partner interest has been duly authorized and validly
issued in accordance with the partnership agreement of Fin-Tex; (iii) such
general partner interest is free and clear of all Liens that may be perfected
solely by the filing, with the Secretary of State of the State of Texas pursuant
to the Uniform Commercial Code of the State of Texas (the “Texas UCC”), of a
financing statement, naming Pipeline GP as “debtor” and properly describing such
general partner interest, except for those arising or created in connection with
the Credit Agreement; and, (iv) to our knowledge, such general partner interest
is not subject to any other restrictions on transfer, except (A) as may arise
under applicable federal or state securities laws (as to which we express no
opinion), (B) for restrictions created by or arising under the TRLPA and
restrictions on transferability set forth in the partnership agreement of
Fin-Tex, and (C) for restrictions arising in connection with the Credit
Agreement.
     15. (i) The Operating Partnership is the sole limited partner of each of
Pipeline Assets LP, Navajo Southern, and Refining Assets LP, owning of record,
and to our knowledge, beneficially, a 99.999% limited partner interest in each
of Pipeline Assets LP, Navajo Southern, and Refining Assets LP; (ii) such
limited partner interests have been duly authorized and validly issued in
accordance with the partnership agreements of Pipeline Assets LP, Navajo
Southern and Refining Assets LP, respectively, and are fully paid (to the extent
required under each such partnership agreement) and nonassessable (except as
such nonassessability may be affected by Sections 17-607 and 17-804 of the
DRULPA); (iii) each such limited partner interest is free and clear of all Liens
that may be perfected solely by the filing, with the Secretary of State of the
State of Delaware pursuant to the Delaware UCC, of a financing statement, naming
the Operating Partnership as “debtor” and properly describing such limited
partner interest, except for those arising or created in connection with the
Credit Agreement; and, (iv) to our knowledge, such limited partner interest is
not subject to any other restrictions on transfer, except (A) as may arise under
applicable federal or state securities laws (as to which we express no opinion),
(B) for restrictions created by or arising under the DRULPA and restrictions on
transferability set forth in the partnership agreements of Pipeline Assets LP,
Navajo Southern and Refining Assets LP, as applicable, and (C) for restrictions
arising in connection with the Credit Agreement.
     16. (i) The Operating Partnership is the sole limited partner of Fin-Tex,
owning of record, and to our knowledge, beneficially, a 99.999% limited partner
interest in Fin-Tex; (ii) such limited partner interest has been duly authorized
and validly issued in accordance with the partnership agreement of Fin-Tex and
is fully paid (to the extent required under the partnership agreement of
Fin-Tex) and

 



--------------------------------------------------------------------------------



 



nonassessable (except as such nonassessability may be affected by Sections 6.07
and 8.05 of the TRLPA); (iii) such limited partner interest is free and clear of
all Liens that may be perfected solely by the filing, with the Secretary of
State of the State of Texas pursuant to the Texas UCC, of a financing statement,
naming the Operating Partnership as “debtor” and properly describing such
limited partner interest, except for those arising or created in connection with
the Credit Agreement; and, (iv) to our knowledge, such limited partner interest
is not subject to any other restrictions on transfer, except (A) as may arise
under applicable federal or state securities laws (as to which we express no
opinion), (B) for restrictions created by or arising under the TRLPA and
restrictions on transferability set forth in the partnership agreement of
Fin-Tex, and (C) for restrictions arising in connection with the Credit
Agreement.
     17. Each Issuer and each Guarantor has all requisite corporate,
partnership, or limited liability company power and authority (as applicable) to
execute, deliver, and perform all of its obligations under the Note Documents to
which it is a party and to consummate the transactions contemplated thereby and,
without limitation, each Issuer and Guarantor has all requisite corporate,
partnership, or limited liability company power and authority (as applicable) to
issue, sell and deliver and perform its obligations under the Notes and
Guarantees.
     18. The Purchase Agreement has been duly and validly authorized, executed,
and delivered by each Issuer and each Guarantor.
     19. The Indenture has been duly and validly authorized, executed, and
delivered by the Issuers and each Guarantor and (assuming the due authorization,
execution, and delivery thereof by the Trustee) is a legally binding and valid
obligation of the Issuers and the Guarantors, enforceable against each of them
in accordance with its terms.
     20. The Notes have been duly and validly authorized for issuance and sale
to the Initial Purchasers by the Issuers, and when the Notes are duly issued,
authenticated by the Trustee and executed and delivered by the Issuers against
payment by the Initial Purchasers in accordance with the terms of the Purchase
Agreement and the Indenture, the Notes will be legally binding and valid
obligations of the Issuers, entitled to the benefits of the Indenture and
enforceable against the Issuers in accordance with their terms.
     21. The Exchange Notes have been duly and validly authorized for issuance
by the Issuers, and when the Exchange Notes are duly issued, authenticated by
the Trustee and executed and delivered by the Issuers in accordance with the
terms of the Registration Rights Agreement, the Exchange Offer and the
Indenture, the Exchange Notes will be legally binding and valid obligations of
the Issuers, entitled to the benefits of the Indenture and enforceable against
the Issuers in accordance with their terms.
     22. The Guarantees have been duly and validly authorized by each of the
Guarantors and, when the Notes are duly issued, authenticated by the Trustee and
executed and delivered by the Issuers against payment by the Initial Purchasers
in accordance with the terms of the Purchase Agreement and the Indenture, will
be legally binding and valid obligations of the Guarantors, enforceable against
each of them in accordance with their terms. The guarantees of the Exchange
Notes have been duly and validly authorized by each of the Guarantors and, when
the Exchange Notes are duly issued, authenticated by the Trustee and executed
and delivered by the Issuers in accordance with the terms of the Registration
Rights Agreement, the Exchange Offer and the Indenture, will be legally binding
and valid obligations of the Guarantors, enforceable against each of them in
accordance with their terms.
     23. The Registration Rights Agreement has been duly and validly authorized,
executed and delivered by each Issuer and is the valid and legally binding
obligation of each Issuer, enforceable against each of them in accordance with
its terms.

 



--------------------------------------------------------------------------------



 



     24. The execution, delivery, and performance of the Note Documents and the
consummation of the transactions contemplated thereby do not and will not
(A) violate the certificate of limited partnership, agreement of limited
partnership, certificate of formation, limited liability company agreement,
certificate or articles of incorporation, or bylaws of the Issuers or any
Guarantor or Subsidiary, (B) conflict with or constitute a breach of or a
default under (or an event that with notice or the lapse of time, or both, would
constitute a default), any indenture, mortgage, deed of trust, loan agreement,
lease, or other agreement or instrument filed by the Partnership as an exhibit
to its Annual Report on Form 10-K for the year ended December 31, 2009 or any
Current Report on Form 8-K filed during 2010 and prior to the delivery of this
opinion and to which either Issuer or any Guarantor or Subsidiary is a party or
by which any of them or any of their respective properties may be bound,
(C) violate the DRULPA, the Delaware LLC Act, the DGCL, the TRLPA, or other laws
of the State of Texas, the laws of the State of New York, or the United States
federal law (other than federal and state securities laws or “Blue Sky” laws, as
to which we express no opinion (except as specifically set forth in paragraphs
(aa) and (bb))), which breach or default in the cases of clauses (B) or
(C) would reasonably be expected to have a Material Adverse Effect.
     25. No consent, approval, authorization, order, registration, filing, or
qualification (“Consent”) under the DRULPA, the Delaware LLC Act, the DGCL, the
TRLPA or any other Texas law, New York law or federal law is required for the
offering, issuance, and sale by the Issuers of the Notes; the execution,
delivery, and performance of the Purchase Agreement and the Note Documents by
the Issuers and the Guarantors or the consummation by the Issuers and the
Guarantors of the transactions contemplated thereby, except (i) for such
Consents required under the Securities Act, the Exchange Act and state
securities or “Blue Sky” laws, as to which we express no opinion, (ii) for such
Consents that have been obtained or made, (iii) for such Consents that (A) are
of a routine or administrative nature; (B) are not customarily obtained or made
prior to the consummation of transactions such as those contemplated by the
Purchase Agreement; or (C) are expected in the reasonable judgment of the
General Partner to be obtained or made in the ordinary course of business
subsequent to the consummation of the transactions contemplated by the Purchase
Agreement; or (iv) for such Consents that, if not obtained, would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     26. The statements set forth in the Pricing Disclosure Package and the
Final Offering Memorandum under the caption “Description of Notes,” insofar as
they purport to constitute a summary of the terms of the Notes, and under the
captions “Certain Material U.S. Federal Income Tax Considerations” and “Plan of
Distribution” insofar as they purport to describe the provisions of the laws and
documents referred to therein, are accurate and complete in all material
respects.
     27. None of the Issuers or the Guarantors is, nor, after giving effect to
the Offering and the application of the proceeds thereof, will be an “investment
company” or a company “controlled by” an “investment company” as such terms are
defined in the Investment Company Act of 1940, as amended.
     28. Assuming the accuracy of the representations of the Issuers, each
Guarantor, and the Initial Purchasers in the Purchase Agreement and the due
performance thereof by all such parties, no registration of the Notes or the
Guarantees under the Securities Act and no qualification of the Indenture under
the Trust Indenture Act of 1939, as amended, is required for the purchase of the
Notes by you or the initial resale of the Notes by you, in each case, in the
manner contemplated by the Purchase Agreement and the Final Offering Memorandum.
     In addition, such counsel shall state that they have participated in
conferences with officers and other representatives of Holly Logistic Services,
L.L.C., the general partner of HEP Logistics Holdings, L.P., the general partner
of the Partnership, representatives of Ernst & Young LLP, the current
independent registered public accounting firm of the Partnership, and
representatives of and counsel for

 



--------------------------------------------------------------------------------



 



the Initial Purchasers, at which the contents of the Pricing Disclosure Package
and the Final Offering Memorandum, and related matters, were discussed. Although
such counsel is not passing upon and do not assume any responsibility for or
express any opinion regarding, the accuracy, completeness or fairness of the
statements contained in the Pricing Disclosure Package and the Final Offering
Memorandum, except for those referred to in paragraph (z) of their opinion
letter of even date herewith, based on such counsel’s participation described
above (relying with respect to factual matters to the extent such counsel deemed
appropriate upon statements by officers and other representatives of the
Partnership, the General Partner, or GP LLC), no facts have come to such
counsel’s attention to cause such counsel to believe that any part of the
Pricing Disclosure Package, as of March 5, 2010, or the Final Offering
Memorandum, as of its date and as of the date of this letter, contained or
contains an untrue statement of a material fact or omitted or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading;
provided that such counsel may express no view, belief, or comment with respect
to the financial statements and related schedules and the other financial or
accounting data included or incorporated by reference in or omitted from the
Pricing Disclosure Package or the Final Offering Memorandum.

 



--------------------------------------------------------------------------------



 



ANNEX II(c)
FORM OF OPINION OF GENERAL COUNSEL FOR THE ISSUERS
General Counsel Opinion
     The opinion of Denise C. McWatters, general counsel for the Issuers
(capitalized terms not otherwise defined herein shall have the meanings provided
in the Purchase Agreement, to which this is an Annex), to be delivered pursuant
to Section 8(d) of the Purchase Agreement shall be to the effect that:
     1. The offering, issuance, and sale by the Issuers and the Guarantors of
the Notes and Guarantees, respectively, the compliance by the Issuers and the
Guarantors with the Note Documents, and the consummation of the transactions
contemplated thereby do not and will not (A) violate the certificate of limited
partnership, agreement of limited partnership, certificate of formation, limited
liability company agreement, certificate or articles of incorporation, or bylaws
of either Issuer or any Guarantor or Subsidiary; (B) conflict with or constitute
a breach of or violation of, or a default under (or an event which, with notice
or the lapse of time or both, would constitute such a default) any indenture,
mortgage, deed of trust, loan agreement, lease, or other agreement or instrument
filed by the Partnership as an exhibit to its Annual Report on Form 10-K for the
year ended December 31, 2009 or any Current Report on Form 8-K filed during 2010
and prior to the delivery of this opinion, or otherwise known to me, to which
either Issuer or any Guarantor or Subsidiary is a party or by which any of them
or any of their respective properties may be bound; (C) to my knowledge, violate
any statute, law, or regulation, or any order, judgment, decree, or injunction
of any court or governmental agency or body having authority over either Issuer
or any Guarantor or Subsidiary or any of their properties in a proceeding to
which any of them or their property is a party; or (D) result in the creation or
imposition of any lien, charge, or encumbrance upon any property or assets of
either Issuer or any Guarantor or Subsidiary, which breach, violation, or
default, in the case of clauses (B), (C), or (D) would individually or in the
aggregate reasonably be expected to have a Material Adverse Effect.
     2. To my knowledge, neither the Issuers nor any Guarantor or Subsidiary is
in (A) violation of its certificate or agreement of limited partnership, limited
liability company agreement, certificate or articles of incorporation or bylaws
or other organizational documents; (B) violation of any law, statute, ordinance,
administrative, or governmental rule or regulation applicable to it or of any
decree of any court or governmental agency or body having jurisdiction over it;
or (C) breach, default (or an event which, with notice or lapse of time or both,
would constitute such a default), or violation in the performance of any
obligation, agreement, or condition contained in any bond, debenture, note, or
any other evidence of indebtedness or in any agreement, indenture, lease, or
other instrument to which it is a party or by which it or any of its properties
may be bound, which breach, default, or violation would, if continued,
reasonably be expected to have a Material Adverse Effect. To my knowledge, no
third party to any indenture, mortgage, deed of trust, loan agreement, or other
agreement to which either Issuer or any Guarantor or Subsidiary is a party or by
which any of them is bound or to which any of their properties is subject, is in
default under any such agreement, which breach, default or violation would, if
continued, reasonably be expected to have a Material Adverse Effect.
     3. To my knowledge, each of the Issuers and the Subsidiaries have such
permits, consents, licenses, franchises, certificates, and authorizations of
governmental or regulatory authorities (“Permits”) as are necessary to own its
properties and to conduct its business in the manner described in the Pricing
Disclosure Package and the Final Offering Memorandum, subject to such
qualifications as may be set forth in the Pricing Disclosure Package and the
Final Offering Memorandum and except for such Permits that, if not obtained,
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect upon the ability of the Issuers and the Subsidiaries,
taken as a whole, to conduct

 



--------------------------------------------------------------------------------



 



their businesses in all material respects as currently conducted or as
contemplated by the Pricing Disclosure Package and the Final Offering Memorandum
to be conducted; and, to my knowledge, the Issuers and the Subsidiaries have not
received any notice of proceedings relating to the revocation or modification of
any such Permits that, individually or in the aggregate, would reasonably be
expected to have a material adverse effect upon the ability of the Issuers and
the Subsidiaries, taken as a whole, to conduct their businesses in all material
respects as currently conducted or as contemplated by the Pricing Disclosure
Package and the Final Offering Memorandum to be conducted.
     4. Except as described in the Pricing Disclosure Package and the Final
Offering Memorandum, to my knowledge, there is no litigation, proceeding, or
governmental investigation pending or threatened against either Issuer or to
which either Issuer is a party or to which any of its respective properties is
subject that would reasonably be expected to have a Material Adverse Effect..

 



--------------------------------------------------------------------------------



 



EXHIBIT A
HOLLY ENERGY PARTNERS, L.P.
HOLLY ENERGY FINANCE CORP.
Pricing Term Sheet

     
Aggregate Principal Amount:
  $150,000,000
 
   
Maturity Date:
  March 15, 2018
 
   
Issue Price:
  100.00%
 
   
Gross Proceeds:
  $150,000,000.00
 
   
Coupon:
  8.25%
 
   
Yield to Maturity:
  8.25%
 
   
Spread to Treasury:
  491 bps
 
   
Benchmark Treasury:
  3.50% UST due February 15, 2018
 
   
Interest Payment Dates:
  March 15 and September 15, commencing on September 15, 2010
 
   
Record Dates:
  March 1 and September 1
 
   
Optional Redemption:
  Make-whole call at T+50 basis points prior to March 15, 2014 and then:

          Year   Price  
2014
    104.125 %
2015
    102.063 %
2016 and thereafter
    100.000 %

     
Equity Clawback:
  Up to 35% at 108.25% prior to March 15, 2013
 
   
Change of Control:
  Put at 101% of principal plus accrued interest
 
   
Use of Proceeds:
  We estimate receiving net proceeds of approximately $146.9
 
  million from this offering after deducting initial purchasers’
 
  discounts and commissions and our estimated offering expenses.
 
  We intend to use a portion of the net proceeds of this offering
 
  to fund our payment of approximately $93.0 million for the
 
  pending Acquisition, to repay approximately $41.0 million of
 
  outstanding borrowings under our revolving credit agreement and
 
  the remainder for general partnership purposes. If the
 
  Acquisition does not close, we intend to use the portion of the
 
  net proceeds that would have otherwise been used for the
 
  Acquisition to repay additional indebtedness under our revolving
 
  credit agreement and for general partnership purposes, including
 
  working capital, capital expenditures and possible future
 
  acquisitions.
 
   
Book-Runners:
  UBS Securities LLC
 
  Banc of America Securities LLC
 
  Goldman, Sachs & Co.

 



--------------------------------------------------------------------------------



 



     
Co-Managers
  BBVA Securities Inc.
 
  Capital One Southcoast, Inc.
 
  Comerica Securities, Inc.
 
  Mitsubishi UFJ Securities (USA), Inc.
 
  PNC Capital Markets LLC
 
  U.S. Bancorp Investments, Inc.
 
   
Trade Date:
  March 5, 2010
 
   
Settlement Date:
  T+3; March 10, 2010
 
   
144A/Reg S CUSIP:
  435765 AC6 / U4377T AB6
144A/Reg S ISIN:
  US435765AC66 / USU4377TAB62

This term sheet is qualified in its entirety by reference to Holly Energy
Partner L.P.’s and Holly Energy Finance Corp.’s Preliminary Offering Memorandum
dated March 3, 2010. The information in this term sheet supplements the
Preliminary Offering Memorandum and supersedes the information in the
Preliminary Offering Memorandum to the extent inconsistent with the information
in the Preliminary Offering Memorandum.

 